Exhibit 10.30
EXECUTION VERSION
CREDIT AGREEMENT
dated as of
July 28, 2011
among
WATERS CORPORATION
as Borrower
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
J.P. MORGAN EUROPE LIMITED
as London Agent
 
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
HSBC BANK USA, NATIONAL ASSOCIATION
and RBS CITIZENS, N.A.
as Joint Lead Arrangers and Joint Bookrunners
J.P. MORGAN CHASE BANK, N.A.,
BANK OF AMERICA, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION
and RBS CITIZENS, N.A.
as Syndication Agents
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and BARCLAYS BANK PLC
as Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I
 
        Definitions
 
       
Section 1.01. Defined Terms
    1  
Section 1.02. Classification of Loans and Borrowings
    20  
Section 1.03. Terms Generally
    20  
Section 1.04. Accounting Terms; GAAP
    20  
Section 1.05. Exchange Rates
    21  
 
        ARTICLE II
 
        The Credits
 
       
Section 2.01. Commitments
    21  
Section 2.02. Loans and Borrowings
    21  
Section 2.03. Notice of Borrowings
    22  
Section 2.04. Swingline Loans
    23  
Section 2.05. Letters of Credit
    24  
Section 2.06. Funding of Borrowings
    29  
Section 2.07. Repayment of Borrowings; Evidence of Debt
    30  
Section 2.08. Interest Elections
    31  
Section 2.09. Termination and Reduction of Commitments
    32  
Section 2.10. Increase in Commitments
    33  
Section 2.11. Prepayment of Loans
    35  
Section 2.12. Fees
    35  
Section 2.13. Interest
    37  
Section 2.14. Alternate Rate of Interest
    37  
Section 2.15. Increased Costs
    38  
Section 2.16. Break Funding Payments
    39  
Section 2.17. Taxes
    40  
Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    43  
Section 2.19. Mitigation Obligations; Replacement of Lenders
    45  
Section 2.20. Defaulting Lenders
    46  
Section 2.21. Loan Modification Offers
    47  
 
        ARTICLE III
 
        Representations and Warranties

 



--------------------------------------------------------------------------------



 



              Page  
Section 3.01. Corporate Existence and Standing
    48  
Section 3.02. Authorization; No Violation
    49  
Section 3.03. Governmental Consents
    49  
Section 3.04. Validity
    49  
Section 3.05. Use of Proceeds
    49  
Section 3.06. Litigation
    49  
Section 3.07. Financial Statements; No Material Adverse Change
    49  
Section 3.08. Investment Company Act
    50  
Section 3.09. Taxes
    50  
Section 3.10. ERISA
    50  
Section 3.11. Regulation U
    50  
Section 3.12. Environmental Matters
    51  
Section 3.13. Disclosure
    51  
Section 3.14. Subsidiary Guarantors
    51  
 
        ARTICLE IV
 
        Conditions
 
       
Section 4.01. Effective Date
    51  
Section 4.02. Each Credit Event
    52  
 
        ARTICLE V
 
        Affirmative Covenants
 
       
Section 5.01. Payment of Taxes, Etc.
    53  
Section 5.02. Preservation of Existence, Etc.
    53  
Section 5.03. Compliance with Laws, Etc.
    53  
Section 5.04. Keeping of Books
    53  
Section 5.05. Inspection
    54  
Section 5.06. Reporting Requirements
    54  
Section 5.07. Use of Proceeds and Letters of Credit
    56  
Section 5.08. Guarantee Requirement
    56  
 
        ARTICLE VI
 
        Negative Covenants
 
       
Section 6.01. Subsidiary Debt
    56  
Section 6.02. Liens Securing Debt
    57  
Section 6.03. Sale and Leaseback Transactions
    57  
Section 6.04. Merger, Consolidation, Etc.
    57  
Section 6.05. Change in Business
    58  
Section 6.06. Certain Restrictive Agreements
    58  
 
       

ii



--------------------------------------------------------------------------------



 



              Page  
Section 6.07. Leverage Ratio
    58  
Section 6.08. Interest Coverage Ratio
    59  
 
        ARTICLE VII
 
        Events of Default
 
        ARTICLE VIII
 
        The Administrative Agent
 
        ARTICLE IX
 
        Miscellaneous
 
       
Section 9.01. Notices
    64  
Section 9.02. Waivers; Amendments
    65  
Section 9.03. Expenses; Indemnity; Damage Waiver
    66  
Section 9.04. Successors and Assigns
    68  
Section 9.05. Survival
    70  
Section 9.06. Counterparts; Integration; Effectiveness
    71  
Section 9.07. Severability
    71  
Section 9.08. Right of Setoff
    72  
Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    72  
Section 9.10. WAIVER OF JURY TRIAL
    73  
Section 9.11. Headings
    73  
Section 9.12. Confidentiality
    73  
Section 9.13. Conversion of Currencies
    74  
Section 9.14. Release of Subsidiary Guarantors
    74  
Section 9.15. USA PATRIOT Act
    74  
Section 9.16. No Fiduciary Relationship
    75  

iii



--------------------------------------------------------------------------------



 



         
SCHEDULES:
       
 
       
Schedule 1.01 — Subsidiary Guarantors
       
Schedule 2.01 — Lenders and Commitments
       
Schedule 2.05 — Existing Letters of Credit
       
Schedule 2.18 — Payment Instructions
       
 
       
EXHIBITS:
       
 
       
Exhibit A — Form of Assignment and Assumption
       
Exhibit B — Form of Subsidiary Guarantee Agreement
       
Exhibit C-1 — Form of Opinion of Counsel for the Company
       
Exhibit C-2 — Form of Opinion of General Counsel of the Company
       
Exhibit D — Form of Promissory Note
       
Exhibit E — Mandatory Costs Rate
       
Exhibit F — Form of US Tax Certificate
       

iv



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of July 28, 2011, among WATERS CORPORATION, a
Delaware corporation (the “Company”); the LENDERS party hereto; JPMORGAN CHASE
BANK, N.A., as Administrative Agent; and J.P. MORGAN EUROPE LIMITED, as London
Agent.
          The Company has requested the Lenders (such term and each other
capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) to extend credit in the form of (a) Term Loans to
the Company in US Dollars in an aggregate principal amount of $300,000,000 and
(b) Revolving Commitments under which the Company may obtain Loans in US Dollars
or Euros in an aggregate principal amount at any time outstanding that will not
result in aggregate Revolving Exposures exceeding $700,000,000. The proceeds of
borrowings are to be used for general corporate purposes of the Company and its
subsidiaries, including repayment of amounts outstanding under the Existing
Credit Agreement, payment of indebtedness, financing of acquisitions, payment of
fees and expenses in connection with the credit facilities established hereby,
repurchases of equity securities of the Company and working capital.
          The Lenders are willing to establish the credit facilities referred to
in the preceding paragraph upon the terms and subject to the conditions set
forth herein. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          Section 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Accepting Lender” has the meaning set forth in Section 2.21(a).
          “Adjusted LIBO Rate” means, (a) with respect to any Eurocurrency
Borrowing denominated in US Dollars for any Interest Period, an interest rate
per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to
(i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate and (b) with respect to any Eurocurrency Borrowing denominated in
Euros for any Interest Period, an interest rate per annum equal to the sum of
(x) the LIBO Rate for such currency and such Interest Period plus (y) the
Mandatory Costs Rate.
          “Administrative Agent” means JPMCB, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

 



--------------------------------------------------------------------------------



 



          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affected Class” has the meaning set forth in Section 2.21(a).
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement” means this Five-Year Revolving Credit Agreement.
          “Agents” means, collectively, the Administrative Agent and the London
Agent.
          “Agreement Currency” has the meaning assigned to such term in
Section 9.13(b).
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% per annum and (c) the
Adjusted LIBO Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in US Dollars with a maturity
of one month plus 1% per annum. For purposes of clause (c) above, the Adjusted
LIBO Rate on any day shall be based on the rate per annum appearing on the
Reuters “LIBOR01” screen displaying British Bankers’ Association Interest
Settlement Rates (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to such day for
deposits in dollars with a maturity of one month. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
          “Applicable Agent” means (a) with respect to a Loan or Borrowing
denominated in US Dollars, or any Letter of Credit, and with respect to any
payment hereunder that does not relate to a particular Loan or Borrowing, the
Administrative Agent and (b) with respect to a Loan or Borrowing denominated in
Euros, the London Agent.
          “Applicable Creditor” has the meaning assigned to such term in
Section 9.13(b).
          “Applicable Percentage” means, at any time, with respect to any
Lender, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment at such time. If the Revolving Commitments have
terminated or

2



--------------------------------------------------------------------------------



 



expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
          “Applicable Rate” means, for any day, with respect to any Loan of any
Type or the facility fees payable hereunder, as the case may be, the applicable
rate per annum set forth under the appropriate caption in the table below, based
upon the Leverage Ratio as of the most recent determination date:

                          Facility                 Fee (basis   LIBOR Spread  
ABR Spread     Leverage   points per   (basis points per   (basis points
Category   Ratio   annum)   annum)   per annum)
Category 1
  < 1.00   15.0   85.0   0.0
Category 2
  ≥ 1.00 and < 1.75   20.0   92.5   0.0
Category 3
  ≥ 1.75 and < 2.50   25.0   100.0   0.0
Category 4
  ≥ 2.50   30.0   120.0   20.0

The Leverage Ratio used on any date to determine the Applicable Rate shall be
that in effect at the end of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.06(a) or (b);
provided that if any financial statements required to have been delivered under
Section 5.06(a) or (b) shall not at any time have been delivered, the Applicable
Rate shall, until such financial statements shall have been delivered, be
determined by reference to Category 4 in the table above.
          “Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, HSBC Bank USA, National Association and RBS
Citizens, N.A., in their capacities as the joint lead arrangers and joint
bookrunners for the credit facility established hereunder.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Attributable Debt” means, in connection with any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the
discount rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the lease.
          “Augmenting Lender” has the meaning assigned to such term in
Section 2.10(a).
          “Bankruptcy Event” means, with respect to any Person, that such Person
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or

3



--------------------------------------------------------------------------------



 



similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in, any such proceeding or appointment; provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority so long as such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrowing” means (a) Loans of the same Class, Type and currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect and (b) a Swingline
Loan.
          “Borrowing Minimum” means (a) in the case of a Borrowing denominated
in US Dollars, $5,000,000 and (b) in the case of a Borrowing denominated in
Euros, €5,000,000.
          “Borrowing Multiple” means (a) in the case of a Borrowing denominated
in US Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in
Euros, €1,000,000.
          “Borrowing Request” means a request by the Company for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the London interbank market, (b) when used in
connection with a Letter of Credit denominated in a Designated Foreign Currency,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable Designated Foreign Currency in the
principal financial center in the country of such Designated Foreign Currency
and (c) when used in connection with a Loan denominated in Euros, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in Euros.
          “Calculation Date” means the last Business Day of each calendar month.
          “Cash Management Arrangements” means treasury, depository and cash
management services or any automated clearing house transfer of funds.
          “Cash Management Obligations” means the due and punctual payment and
performance of all obligations of any Loan Party in respect of any overdraft or
other

4



--------------------------------------------------------------------------------



 



liability that (a) arises under Cash Management Arrangements in effect on the
Effective Date with a counterparty that is (i) a Lender as of the Effective Date
or (ii) an Affiliate of such Lender or (b) arises under Cash Management
Arrangements entered into after the Effective Date with a counterparty that is
(i) a Lender as of the date on which such Cash Management Arrangements are
entered into or (ii) an Affiliate of such Lender.
          “Change of Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of shares representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were not (i) directors of the Company
on the date hereof, (ii) nominated by the board of directors of the Company or
(iii) appointed by directors so nominated.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank or by any lending office of such Lender or by such Lender’s or Issuing
Bank’s holding company with any request, rule, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided that, notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, whether enacted, adopted, promulgated or
issued before or after the date of this Agreement.
          “Class”, when used in reference to (a) any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are Term Loans or
Revolving Loans and (b) any Commitment, refers to whether such Commitment is a
Term Commitment or a Revolving Commitment.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” means a Term Commitment or a Revolving Commitment.
          “Commitment Increase” has the meaning assigned to such term in
Section 2.10(b).
          “Company” has the meaning assigned to such term in the heading of this
Agreement.

5



--------------------------------------------------------------------------------



 



          “Confidential Information Memorandum” means the Confidential
Information Memorandum dated June 2011 distributed to the Lenders, together with
the appendices thereto, as amended through the date hereof.
          “Consolidated Debt” means all Debt of the Company and the
Subsidiaries, determined on a consolidated basis.
          “Consolidated EBITDA” means, for any period, the consolidated net
income (loss) of the Company and the Subsidiaries for such period plus, to the
extent deducted in computing such consolidated net income for such period, the
sum (without duplication) of (a) Consolidated Interest Expense, (b) consolidated
income tax expense, (c) depreciation and amortization expense, (d) stock-based
employee compensation expense related to any grant of stock options or
restricted stock to the extent deducted from such consolidated net income for
such period pursuant to Financial Accounting Standards Board Accounting
Standards Codification No. 718 (Compensation — Stock Compensation) and
(e) extraordinary or non-recurring non-cash expenses or losses, minus, to the
extent added in computing such consolidated net income for such period,
extraordinary gains, all determined on a consolidated basis.
          “Consolidated Interest Expense” means, for any period, the interest
expense of the Company and the consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, but excluding
deferred financing fees.
          “Consolidated Net Tangible Assets” means the total amount of assets
that would be included on a consolidated balance sheet of the Company and the
consolidated Subsidiaries (and which shall reflect the deduction of applicable
reserves) after deducting therefrom all current liabilities of the Company and
the consolidated Subsidiaries and all Intangible Assets.
          “Consolidated Total Assets” means the total amount of assets that
would be included on a consolidated balance sheet of the Company and the
consolidated Subsidiaries.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lenders and each other Lender.
          “Debt” means, with respect to any Person and without duplication, all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, all accrued or contingent obligations in respect
of letters of credit, all capitalized lease obligations, all indebtedness of
others secured by assets of the Company or a Subsidiary, all guarantees of Debt
of others (but excluding guarantees issued for customer advance payments) and
all obligations under Hedging Agreements. For the avoidance of doubt, “Debt”
shall not include (i) pension liabilities under any

6



--------------------------------------------------------------------------------



 



employee pension benefit plan and (ii) tender bid bonds, customer performance
guarantees and similar suretyship obligations issued in the ordinary course of
business that are not letters of credit and which, in each case, do not
constitute a Guaranty of any Debt of others.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Revolving Lender that (a) has failed,
within two Business Days of the date required to be funded or paid, (i) to fund
any portion of its Loans, (ii) to fund any portion of its participations in
Letters of Credit or Swingline Loans or (iii) to pay to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party made in good faith to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, (d) has (i) become the subject of a Bankruptcy Event,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (e) has a direct or
indirect parent company that has (i) become the subject of a Bankruptcy Event,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that (A) a
Revolving Lender shall not be a Defaulting Lender under clause (e) above unless
(1) such Lender shall have been requested, and shall have failed for five
Business Days after such request, to provide cash collateral or make other
arrangements satisfactory to the Company, the Administrative Agent, the Issuing
Bank or the Swingline Lender to ensure the performance of its obligations
hereunder and (2) any one or more of the Company, the Administrative Agent, the
Issuing Bank or the Swingline Lender shall have notified the others and such
Lender that such Lender is a Defaulting Lender and (B) a Revolving

7



--------------------------------------------------------------------------------



 



Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Revolving Lender or any direct or
indirect parent company thereof by a Governmental Authority.
          “Designated Foreign Currency” means Euros, British Pounds Sterling,
Japanese Yen or any other currency (other than US Dollars) approved in writing
by the Issuing Bank and the Administrative Agent.
          “Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.
and Barclays Bank PLC, in their capacities as the documentation agents with
respect to the credit facility established hereto.
          “Domestic Subsidiary” means any Subsidiary that is incorporated under
the laws of the United States or its territories or possessions.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “EMU Legislation” means the legislative measures of the European Union
for the introduction of, changeover to or operation of the Euro in one or more
member states.
          “Environmental Laws” means all federal, state, local and foreign laws,
rules and regulations relating to the release, emission, disposal, storage and
related handling of waste materials, pollutants and hazardous substances.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) any
failure by any Plan to satisfy the minimum funding standards defined in
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any member of an ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any member of the ERISA Group from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Company or any member of the ERISA Group of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Company or any member of the ERISA Group of any notice,
or the receipt by any Multiemployer Plan from the Company or any member of the
ERISA Group of any notice, concerning the imposition of Withdrawal Liability or
a determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

8



--------------------------------------------------------------------------------



 



          “ERISA Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under
Section 414 of the Code.
          “Euro” or “€” means the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.
          “Eurocurrency”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Exchange Rate” means on any day, with respect to any Designated
Foreign Currency, the rate at which such Designated Foreign Currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., London
time, on such day on the Reuters World Currency Page for such Designated Foreign
Currency. In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such Designated Foreign
Currency are then being conducted, at or about 10:00 a.m., local time, on such
date for the purchase of US Dollars for delivery two Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent, after consultation with the
Company, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be presumed correct absent manifest error.
          “Excluded Subsidiary” means at any time (a) any Foreign Subsidiary,
(b) any subsidiary of a Foreign Subsidiary and (c) any other Subsidiaries
acquired or organized after the Effective Date that, together with their own
subsidiaries on a combined consolidated basis, shall not, individually or in the
aggregate for all such Subsidiaries under this clause (c), have accounted for
more than 5% of Consolidated Total Assets or more than 5% of the consolidated
total revenues of the Company and the Subsidiaries at the end of, or for the
period of four fiscal quarters ended with, the most recent fiscal quarter of the
Company for which financial statements shall have been delivered pursuant to
Section 5.06(a) or (b) (or, prior to the delivery of any such financial
statements, at the end of or for the period of four fiscal quarters ended
April 2, 2011).
          “Excluded Taxes” means, with respect to any Lender or the Issuing
Bank, (a) income taxes imposed on (or measured by) its net income and franchise
taxes imposed in lieu of net income taxes, in each case imposed by the United
States of America (or any political subdivision thereof), or by the jurisdiction
(or any political subdivision thereof) under which such recipient is organized
or in which its principal office or any lending

9



--------------------------------------------------------------------------------



 



office from which it makes Loans or issues Letters of Credit hereunder is
located, or by reason of any present or former connection between such Lender or
the Issuing Bank, as the case may be, and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Lender or the Issuing Bank, as the case may be, having executed, delivered,
become a party to or performed its obligations or received a payment under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan Document), (b) any branch profit taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) any withholding tax that is
imposed by the United States of America (or any political subdivision thereof)
on payments by the Company from an office within such jurisdiction to the extent
such tax is in effect and would apply as of the date such Lender becomes a party
to this Agreement or relates to payments received by a new lending office
designated by such Lender and is in effect and would apply at the time such
lending office is designated, (d) any withholding tax that is attributable to
such Lender’s failure to timely comply with Section 2.17(f) or (e) any taxes
imposed under FATCA, except, in the case of clause (c) above, to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Company with respect to such withholding tax pursuant to Section 2.17(a).
          “Existing Credit Agreement” means the existing Credit Agreement dated
as of January 11, 2007 among the Company, Waters Technologies Ireland Limited, a
company organized under the laws of Ireland, the lenders from time to time party
thereto, JPMCB, as administrative agent, and the London Agent.
          “Existing Letters of Credit” means the outstanding letters of credit
set forth on Schedule 2.05.
          “Exposure” means, with respect to any Lender, such Lender’s Term Loan
Exposure and Revolving Exposure.
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable, imposes Taxes solely as a result of failures to meet reporting
requirements and can be complied with by the Lenders without violation of any
applicable law), and any current or future regulations or official
interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

10



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” means any Subsidiary that is not incorporated
under the laws of the United States or its territories or possessions.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.
          “Guarantee Requirement” means, at any time, that the Subsidiary
Guarantee Agreement (or a supplement referred to in Section 16 thereof) shall
have been executed by each Subsidiary (other than any Excluded Subsidiary)
existing at such time, shall have been delivered to the Administrative Agent and
shall be in full force and effect; provided, however, that in the case of a
Subsidiary that becomes subject to the Guarantee Requirement after the Effective
Date, the Guarantee Requirement shall be satisfied with respect to such
Subsidiary if a supplement to the Subsidiary Guarantee Agreement is executed by
such Subsidiary, delivered to the Administrative Agent and in full force and
effect no later than (i) 30 days after the date on which such Subsidiary becomes
subject to the Guarantee Requirement or (ii) such other date as the
Administrative Agent may reasonably determine, but in any case no later than
60 days after the date on which such Subsidiary becomes subject to the Guarantee
Requirement.
          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement or other interest or currency exchange rate
hedging arrangement. The “principal amount” of the obligations of any Person in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Person would be
required to pay if such Hedging Agreement were terminated at such time.
          “Increase Effective Date” has the meaning assigned to such term in
Section 2.10(b).
          “Increasing Lender” has the meaning assigned to such term in
Section 2.10(a).
          “Indemnified Taxes” means Taxes other than (a) Excluded Taxes and
(b) Other Taxes.
          “Indemnitee” has the meaning assigned to such term in Section 9.03(a).
          “Information” has the meaning assigned to such term in Section 9.12.
          “Initial Loans” has the meaning assigned to such term in
Section 2.10(b).

11



--------------------------------------------------------------------------------



 



          “Intangible Assets” means all assets of the Company and the
consolidated Subsidiaries that would be treated as intangibles in conformity
with GAAP on a consolidated balance sheet of the Company and the consolidated
Subsidiaries.
          “Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
          “Interest Election Request” means a request by the Company to convert
or continue a Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
          “Interest Period” means, with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or, if available from each applicable Lender, nine or
twelve months thereafter), as the Company may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Issuing Bank” means JPMCB, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
          “JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
          “Judgment Currency” has the meaning assigned to such term in
Section 9.13(b).
          “LC Disbursement” means a payment made by the Issuing Bank in respect
of a Letter of Credit.

12



--------------------------------------------------------------------------------



 



          “LC Exposure” means at any time the sum of (a) the sum of US Dollar
Equivalents of undrawn amounts of all outstanding Letters of Credit at such time
and (b) the sum of US Dollar Equivalents of the amounts of all LC Disbursements
that have not yet been reimbursed by or on behalf of the Company or the
applicable Subsidiary at such time. The LC Exposure of any Revolving Lender at
any time shall be such Revolving Lender’s Applicable Percentage of the aggregate
LC Exposure.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or as provided in Section 2.10, other than any such Person that shall
have ceased to be a party hereto pursuant to an Assignment and Assumption.
          “Letter of Credit” means an Existing Letter of Credit and any letter
of credit issued pursuant to this Agreement on behalf of Lenders holding
Revolving Commitments.
          “Leverage Ratio” means, at any time, the ratio of (a) Consolidated
Debt at such time to (b) Consolidated EBITDA for the most recent period of four
consecutive fiscal quarters of the Company ended at or prior to such time;
provided, that in the event any Material Acquisition shall have been completed
during such period of four consecutive fiscal quarters, the Leverage Ratio shall
be computed giving pro forma effect to such Material Acquisition as if it had
been completed at the beginning of such period.
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Applicable Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Reuters screen), for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, “LIBO Rate” shall mean the interest
rate per annum determined by the Applicable Agent to be the average of the rates
per annum at which deposits in the currency of such Borrowing are offered for
such Interest Period to major banks in the London interbank market by JPMCB at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period.
          “Lien” means, with respect to any asset, any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset.
          “Loan Documents” means this Agreement, the Subsidiary Guarantee
Agreement, each Letter of Credit and promissory note delivered pursuant to this
Agreement and each Loan Modification Agreement.
          “Loan Modification Agreement” means a Loan Modification Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Administrative Agent and one or more Accepting Lenders,
effecting one or more Permitted Amendments and such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.21.

13



--------------------------------------------------------------------------------



 



          “Loan Modification Offer” has the meaning set forth in
Section 2.21(a).
          “Loan Parties” means the Company and the Subsidiary Guarantors.
          “Loans” means the loans made by the Lenders to the Company pursuant to
this Agreement.
          “Local Time” means (a) with respect to a Loan or Borrowing denominated
in US Dollars or any Letter of Credit, New York City time and (b) with respect
to a Eurocurrency Loan or Eurocurrency Borrowing denominated in Euros, London
time.
          “London Agent” means J.P. Morgan Europe Limited.
          “Mandatory Costs Rate” has the meaning set forth in Exhibit E.
          “Margin Stock” has the meaning assigned to such term in Regulation U
issued by the Board.
          “Material Acquisition” means (i) the acquisition by the Company or a
Subsidiary of assets of or an interest in another Person or (ii) the merger or
consolidation of the Company with another corporation, in each case if the
Consolidated Total Assets of the Company after giving effect to such
acquisition, merger or consolidation are at least 5% greater than the
Consolidated Total Assets of the Company immediately prior to such acquisition,
merger or consolidation.
          “Material Adverse Effect” means a (i) a material adverse effect on the
business, assets, operations or financial condition of the Company and the
Subsidiaries, taken as a whole or (ii) a material adverse effect on the validity
or enforceability of any one or more provisions of any of the Loan Documents
that, taken as a whole, are material.
          “Material Debt” means Consolidated Debt in an aggregate principal
amount of $20,000,000 or more.
          “Material Subsidiary” means each Subsidiary of the Company, other than
Subsidiaries designated by the Company from time to time that in the aggregate
do not account for more than 15% of the consolidated revenues of the Company and
its Subsidiaries for the period of four fiscal quarters most recently ended or
more than 15% of the consolidated assets of the Company and its Subsidiaries at
the end of such period.
          “Maturity Date” means July 28, 2016.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-Defaulting Lender” means, at any time, any Revolving Lender that
is not a Defaulting Lender at such time.

14



--------------------------------------------------------------------------------



 



          “Non-Increasing Lender” has the meaning assigned to such term in
Section 2.10(a).
          “Non-US Lender” means a Lender that is not a US Person.
          “Obligations” means (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Company, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Company under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties under this
Agreement and the other Loan Documents, and (b) the due and punctual payment and
performance of all obligations of the Company or any Subsidiary, monetary or
otherwise, under (i) each interest rate hedging Agreement relating to
Obligations referred to in the preceding clause (a) entered into with any
counterparty that was a Lender (or an Affiliate thereof) at the time such
hedging agreement was entered into and (ii) Cash Management Obligations.
          “Other Taxes” means any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
          “Participant” has the meaning assigned to such term in
Section 9.04(e).
          “Participant Register” has the meaning assigned to such term in
Section 9.04(e).
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.21, providing for an extension of the Maturity Date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) an adjustment to the Applicable Rate with respect to
the Loans and/or Commitments of the Accepting Lenders and/or (b) an adjustment
to the fees payable to, or the inclusion of new fees to be payable to, the
Accepting Lenders.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

15



--------------------------------------------------------------------------------



 



          “Plan” means at any time an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum standards under
Section 412 of the Internal Revenue Code and is either (a) maintained by a
member of the ERISA Group for employees of a member of the ERISA Group or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the ERISA Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its principal office
in New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
          “Quotation Day” means, with respect to any Eurocurrency Borrowing and
any Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.
          “Register” has the meaning set forth in Section 9.04(c).
          “Reimbursement Obligation” has the meaning set forth in
Section 9.02(b).
          “Related Fund” means, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, members, partners,
trustees, employees, trustees, agents and advisors of such Person and such
Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having aggregate Term
Loans, Revolving Exposures and unused Commitments representing more than 50% of
the sum of the total Term Loans, Revolving Exposures and unused Commitments at
such time.
          “Reset Date” has the meaning set forth in Section 1.05(a).
          “Responsible Officer” of any Person, means the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer or the controller of such Person, and any other officer of such Person
with responsibility for the administration of the obligations of such Person
under this Agreement.
          “Revolving Availability Period” means the period from and including
the Effective Date to but excluding the earlier of the Maturity Date and the
date of termination of the Revolving Commitments.

16



--------------------------------------------------------------------------------



 



          “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
          “Revolving Commitment” means, with respect to each Revolving Lender,
the commitment of such Revolving Lender to make Revolving Loans pursuant to
Section 2.01(b) and acquire participations in Swingline Loans and Letters of
Credit pursuant to Sections 2.04 and 2.05(d), respectively, expressed as an
amount representing the maximum aggregate amount of such Revolving Lender’s
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased pursuant to Section 2.10 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Revolving Lender shall have assumed its
Revolving Commitment, as applicable. The aggregate amount of the Revolving
Commitments on the date hereof is $700,000,000.
          “Revolving Exposure” means, with respect to any Revolving Lender at
any time, the sum at such time, without duplication, of (a) such Revolving
Lender’s Applicable Percentage of the sum of the US Dollar Equivalents of the
principal amounts of the outstanding Revolving Loans, (b) the aggregate amount
of such Revolving Lender’s LC Exposure and (c) the aggregate amount of such
Lender’s Swingline Exposure.
          “Revolving Lender” means a Lender with a Revolving Commitment or
Revolving Exposure.
          “Revolving Loan” means a Loan made by a Lender pursuant to
Section 2.01(b). Each Revolving Loan shall be shall be denominated in US Dollars
or Euros and shall be a Eurocurrency Loan or, in the case of a Loan in US
Dollars, an ABR Loan.
          “Sale and Leaseback Transaction” means any arrangement whereby the
Company or a Subsidiary, directly or indirectly, shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal to
which the Applicable Agent is subject, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors of the Federal Reserve System of the United States of America). Such
reserve percentages include, but are not limited to, those imposed pursuant to
such Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable

17



--------------------------------------------------------------------------------



 



regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
          “Subsequent Borrowings” has the meaning assigned to such term in
Section 2.10(b).
          “subsidiary” means, with respect to any Person, any entity with
respect to which such Person alone owns, such Person or one or more of its
subsidiaries together own, or such Person and any Person Controlling such Person
together own, in each case directly or indirectly, capital stock or other equity
interests having ordinary voting power to elect a majority of the members of the
board of directors of such corporation or other entity or having a majority
interest in the capital or profits of such corporation or other entity.
          “Subsidiary” means any subsidiary of the Company.
          “Subsidiary Guarantee Agreement” means a Subsidiary Guarantee
Agreement substantially in the form of Exhibit B, and all supplements thereto
made by the Subsidiary Guarantors in favor of the Administrative Agent for the
benefit of the Lenders.
          “Subsidiary Guarantors” means each Person listed on Schedule 1.01 and
each other Person that becomes party to a Subsidiary Guarantee Agreement as a
Subsidiary Guarantor, and the permitted successors and assigns of each such
Person.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be such Lender’s Applicable Percentage of the
total Swingline Exposure at such time.
          “Swingline Lender” means JPMCB in its capacity as a lender of
Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.04.
          “Syndication Agents” means J.P. Morgan Chase Bank, N.A., Bank of
America, N.A., HSBC Bank USA, National Association and RBS Citizens, N.A., in
their capacities as the syndication agents with respect to the credit facility
established hereby.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Borrowing” means a Borrowing comprised of Term Loans.
          “Term Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Term Loans pursuant to Section 2.01(a),
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender

18



--------------------------------------------------------------------------------



 



pursuant to Section 9.04. The initial amount of each Term Lender’s Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Term Lender shall have assumed its Term Commitment, as
applicable. The aggregate amount of the Term Commitments on the date hereof is
$300,000,000.
          “Term Lender” means a Lender with a Term Commitment.
          “Term Loan” means a Loan made by a Term Lender pursuant to
Section 2.01(a).
          “Term Loan Exposure” means, with respect to any Term Lender at any
time, the principal amount of such Lender’s outstanding Term Loans.
          “Transactions” means the execution, delivery and performance by the
Loan Parties of the Loan Documents, the borrowing of Loans, the issuance of
Letters of Credit hereunder and the use of the proceeds of such Loans and such
Letters of Credit.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Unfunded Liabilities” means, (a) in the case of a single-employer
Plan which is covered by Title IV of ERISA, the amount, if any, by which the
present value of all accumulated benefit obligations accrued to the date of
determination under such Plan exceeds the fair market value of all assets of
such Plan allocable to such benefits as of such date calculated in accordance
with GAAP and based on the assumptions used for financial reporting purposes
under applicable accounting and reporting standards, and (b) in the case of a
Multiemployer Plan, the Withdrawal Liability of the Company and the Subsidiaries
calculated as set forth in Title IV of ERISA.
          “USA PATRIOT Act” means the USA PATRIOT Improvement and
Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2009, as amended from time to time).
          “US Corporation” means a corporation organized and existing under the
laws of the United States, any state thereof or the District of Columbia.
          “US Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in US Dollars, such amount, and (b) with respect to any
amount in any Designated Foreign Currency, the equivalent in US Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.05 using
the Exchange Rate with respect to such Designated Foreign Currency at the time
in effect under the provisions of such Section.
          “US Dollars” or “$” means the lawful money of the United States of
America.

19



--------------------------------------------------------------------------------



 



          “US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means any Loan Party and the Administrative Agent.
          Section 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
          Section 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder” and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that
if the Company notifies the Administrative Agent that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then the parties hereto shall
negotiate in good faith to amend this Agreement to eliminate the effect of such
change on the operation of such provision and until such provision shall

20



--------------------------------------------------------------------------------



 



have been amended or such notice withdrawn, such provision shall be interpreted
on the basis of GAAP as in effect and applied immediately before such change
shall have become effective.
          Section 1.05. Exchange Rates. (a) Not later than 10:00 a.m., New York
City time, on each Calculation Date, the Administrative Agent shall
(i) determine the Exchange Rate as of such Calculation Date with respect to each
Designated Foreign Currency and (ii) give written notice thereof to the Lenders
and the Company. The Exchange Rates so determined shall become effective on the
first Business Day immediately following the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date, and shall
for all purposes of this Agreement (other than Section 2.05(e), Section 9.13 or
any other provision expressly requiring the use of a current Exchange Rate) be
the Exchange Rates employed in converting any amounts between US Dollars and
Designated Foreign Currencies.
          (b) Not later than 5:00 p.m., New York City time, on each Reset Date
and each date on which Revolving Loans denominated in Euros are made or Letters
of Credit denominated in any Designated Foreign Currency are issued, the
Administrative Agent shall (i) determine (A) the aggregate amount of the US
Dollar Equivalents of the principal amounts of the Revolving Loans denominated
in Euros (after giving effect to any Revolving Loans made or repaid on such
date) and (B) the aggregate amount of the US Dollar Equivalents of the stated
amounts of the Letters of Credit and unreimbursed LC Disbursements denominated
in Designated Foreign Currencies and (ii) notify the Lenders and the Company of
the results of such determination.
ARTICLE II
The Credits
          Section 2.01. Commitments. (a) Subject to the terms and conditions set
forth herein, each Lender agrees to make a Term Loan to the Company in US
Dollars on the Effective Date in a principal amount equal to its Term
Commitment.
          (b) Subject to the terms and conditions set forth herein, each
Revolving Lender agrees to make Revolving Loans to the Company from time to time
during the Revolving Availability Period in US Dollars or Euros in an aggregate
principal amount at any time outstanding that will not result in (i) such
Lender’s Revolving Exposure exceeding its Revolving Commitment or (ii) the
aggregate amount of the Lenders’ Revolving Exposures exceeding the aggregate
amount of the Revolving Commitments.
          Section 2.02. Loans and Borrowings. (a) Each Term Loan shall be made
as part of a Borrowing consisting of Term Loans of the same Type made by the
Term Lenders ratably in accordance with their respective Term Commitments. Each
Revolving Loan shall be made as part of a Borrowing consisting of Revolving
Loans of the same Type made by the Revolving Lenders ratably in accordance with
their respective Revolving Commitments. The failure of any Lender to make any
Loan required to be

21



--------------------------------------------------------------------------------



 



made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereunder.
          (b) Subject to Section 2.14, (i) each Term Borrowing shall be
comprised entirely of Eurocurrency Loans or ABR Loans as the Company may request
in accordance herewith; (ii) each Revolving Borrowing shall be comprised
entirely of Eurocurrency Loans or, in the case of Loans denominated in US
Dollars, ABR Loans as the Company may request in accordance herewith; and (iii)
each Swingline Loan shall be comprised entirely of ABR Loans. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Company to repay such Loan in accordance
with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Borrowing
(other than a Swingline Loan), such Borrowing shall be in an aggregate amount
that is at least equal to the Borrowing Minimum and an integral multiple of the
Borrowing Multiple; provided that (i) an ABR Revolving Borrowing may be made in
an aggregate amount that is equal to the aggregate available Revolving
Commitments and (ii) a Revolving Borrowing made to refinance an existing
Swingline Loan may be made in an aggregate principal amount that is equal to the
aggregate principal amount of such existing Swingline Loan. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of twelve Eurocurrency Borrowings
outstanding.
          (d) Notwithstanding any other provision of this Agreement, the Company
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
          Section 2.03. Notice of Borrowings. To request a Borrowing (other than
a Swingline Loan), the Company shall notify the Applicable Agent of such request
in writing, by facsimile or other electronic communication, or, in the case of
the Administrative Agent only, by telephone (a) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 12:00 noon, Local Time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 12:00 noon, Local Time, on the date
of the proposed Borrowing. Each such Borrowing Request shall be irrevocable,
and, in the case of a telephonic request, shall be confirmed promptly by hand
delivery, facsimile or other electronic communication to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Company. Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:

22



--------------------------------------------------------------------------------



 



     (i) whether the requested Borrowing is to be a Term Borrowing or Revolving
Borrowing;
     (ii) the currency and aggregate principal amount of the requested
Borrowing;
     (iii) the date of the requested Borrowing, which shall be a Business Day;
     (iv) the Type of the requested Borrowing;
     (v) in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (vi) the location and number of the Company’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no currency is specified with respect to any requested Eurocurrency Revolving
Borrowing, then the Company shall be deemed to have selected US Dollars. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the Company shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Applicable Agent
shall advise each Lender that will make a Loan as part of the requested
Borrowing of the details thereof and of the amount of the Loan to be made by
such Lender as part of the requested Borrowing.
          Section 2.04. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Company from time to time during the Revolving Availability Period in US Dollars
in an aggregate principal amount at any time outstanding that will not exceed
the lesser of (i) $25,000,000 and (ii) the difference between (A) total
Revolving Commitments and (B) the Revolving Exposure; provided that no Swingline
Loan shall be made to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile or
other electronic communication), not later than 1:00 p.m., New York City time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
(which shall be no less than $1,000,000) of the requested Swingline Loan and the
location and number of the Company’s account to which funds are to be disbursed,
which account shall comply with the requirements of Section 2.06. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. The Swingline Lender shall make each Swingline
Loan available to the Company by means of a credit or wire transfer to the
account specified in writing by the Company in such notice (or, in the case

23



--------------------------------------------------------------------------------



 



of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the outstanding Swingline Loans. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall promptly notify the Company in writing of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent, for the account of the Revolving Lenders, and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Company
(or other party on behalf of the Company) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Company of any default in the
payment thereof provided, that a Revolving Lender shall not be required to
purchase a participation in a Swingline Loan pursuant to this Section 2.04(c) if
(x) a Default shall have occurred and was continuing at the time such Swingline
Loan was made and (y) such Revolving Lender shall have notified the Swingline
Lender in writing, not less than one Business Day before such Swingline Loan was
made, that such Default has occurred and that such Revolving Lender will not
refund or participate in any Swingline Loans made while such Default exists.
          Section 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance (or the
amendment,

24



--------------------------------------------------------------------------------



 



renewal or extension) of Letters of Credit denominated in US Dollars or any
Designated Foreign Currency, in any case in a form and on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period. In the event of any
inconsistency between this Agreement and any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. A Letter of Credit issued by the
Issuing Bank will only be of a type approved for issuance hereunder by the
Issuing Bank. The Existing Letters of Credit will, for all purposes of this
Agreement, be deemed to have been issued hereunder on the Effective Date and
will, for all purposes of this Agreement, constitute Letters of Credit.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the currency and amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to enable the Issuing Bank to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
Company also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure will not exceed $50,000,000
and (ii) the aggregate Revolving Exposures will not exceed the aggregate
Revolving Commitments. Notwithstanding anything to the contrary contained
herein, no Existing Letter of Credit may be amended, renewed or extended.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date provided, that any Letter
of Credit with a one-year tenor may provide for renewal thereof under procedures
satisfactory to the Issuing Bank for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (ii) above).
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing

25



--------------------------------------------------------------------------------



 



Bank, a participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, in US Dollars such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Company on the date due as provided in paragraph
(e) of this Section or of any reimbursement payment required to be refunded to
the Company for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Company deemed made pursuant to Section 2.05(b) or 4.02.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Company shall reimburse such LC
Disbursement by paying to the Administrative Agent in the currency of such LC
Disbursement an amount equal to such LC Disbursement, not later than 1:00 p.m.,
New York City time, on the date that such LC Disbursement is made, if the
Company shall have received notice of such LC Disbursement prior to 11:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
the Company prior to such time on such date, then not later than 1:00 p.m., New
York City time, on (A) the Business Day that the Company receives such notice,
if such notice is received prior to 11:00 a.m., New York City time, on the day
of receipt, or (B) the Business Day immediately following the day that the
Company receives such notice, if such notice is not received prior to such time
on the day of receipt. If the Company fails to make such payment when due then,
upon notice from the applicable Issuing Bank to the Company and the
Administrative Agent, (i) if the applicable Letter of Credit is denominated in a
Designated Foreign Currency, the Company’s obligation to reimburse such LC
Disbursement shall be converted into an obligation in US Dollars in such amount
as the Administrative Agent shall determine would be required, based on current
exchange rates, to enable it to purchase an amount of such Designated Foreign
Currency equal to the amount of such LC Disbursement, and (ii) the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Revolving Lender’s Applicable Percentage, thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent in US
Dollars its Applicable Percentage of the payment then due from the Company in
the same manner as provided in Section 2.06 with respect to Loans made by such
Revolving Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Company pursuant to this

26



--------------------------------------------------------------------------------



 



paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement shall not constitute a Loan and shall not relieve the Company of
its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Company’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder. None of the Administrative Agent, the Revolving
Lenders or the Issuing Bank, or any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), the Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

27



--------------------------------------------------------------------------------



 



          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Company by telephone (confirmed by
facsimile or other electronic communication) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Company of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Company reimburses such LC Disbursement,
at (i) in the case of an LC Disbursement denominated in US Dollars, the rate per
annum then applicable to ABR Revolving Loans and (ii) in the case of an LC
Disbursement denominated any Designated Foreign Currency, the rate determined by
the Issuing Bank to represent its cost of funds plus Applicable Rate at the time
in effect for Eurocurrency Borrowings; provided that, at all times after the
Company fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment, and
shall be payable on demand or, if no demand has been made, on the date on which
the Company reimburses the applicable LC Disbursement in full.
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Company, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
          (j) Cash Collateralization. If the Revolving Commitments shall be
terminated, then on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposures representing greater
than 50% of the

28



--------------------------------------------------------------------------------



 



total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand presentment,
protest or other notice of any kind, all of which are expressly waived by the
Company, upon the occurrence of any Event of Default with respect to the Company
described in clause (g) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Company’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposures representing greater than 50% of the total LC Exposure) be applied to
satisfy other obligations of the Company under this Agreement. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to it within three Business Days after all Events
of Default have been cured or waived.
          Section 2.06. Funding of Borrowings. (a) Each Lender shall make each
Loan (other than a Swingline Loan) to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in the applicable
currency by 11:00 a.m., Local Time, to the account of the Applicable Agent most
recently designated by it for such purpose for Loans of such Class and currency
by notice to the applicable Lenders. The Applicable Agent will make such Loans
available to the Company by promptly crediting the amounts so received, in like
funds, to an account of the Company (i) in New York City or Boston, in the case
of Loans denominated in US Dollars and (ii) in London, in the case of Loans
denominated in Euros; provided that Revolving Loans made to finance the
reimbursement of an LC Disbursement shall be remitted by the Administrative
Agent to the Issuing Bank.
          (b) Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Applicable Agent such Lender’s share of such Borrowing,
the Applicable Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Applicable Agent, then the applicable
Lender and the Company severally agree to pay to the Applicable Agent

29



--------------------------------------------------------------------------------



 



forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Applicable Agent, at (i) in the case of
such Lender, the rate reasonably determined by the Applicable Agent to be the
cost to it of funding such amount or (ii) in the case of the Company, the
interest rate applicable to the subject Loan. If such Lender pays such amount to
the Applicable Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing and the Applicable Agent shall return to the Company
any amount (including interest) paid by the Company to the Applicable Agent
pursuant to this paragraph.
          Section 2.07. Repayment of Borrowings; Evidence of Debt. (a) The
Company hereby unconditionally promises to pay to the Applicable Agent for the
accounts of the applicable Lenders (i) the then unpaid principal amount of each
Revolving Borrowing and Term Loan of the Company on the Maturity Date and
(ii) the then unpaid amount of each Swingline Loan on the earlier of the
Maturity Date and the twenty-first Business Day after such Swingline Loan is
made.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Company to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Type and currency
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (iii) the amount of any sum received by any
Agent hereunder for the accounts of the Lenders and each Lender’s share thereof.
The London Agent shall furnish to the Administrative Agent, promptly after the
making of any Loan or Borrowing with respect to which it is the Applicable Agent
or the receipt of any payment of principal or interest with respect to any such
Loan or Borrowing, information with respect thereto that will enable the
Administrative Agent to maintain the accounts referred to in the preceding
sentence. The Administrative Agent shall notify the London Agent promptly after
the making of any Loan or Borrowing with respect to which it is the Applicable
Agent or the receipt of payment of any principal with respect to any such Loan
or Borrowing.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Company to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans of any Class made by it to the
Company be evidenced by a promissory note, substantially in the form of
Exhibit D hereto. In such event, the Company shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to

30



--------------------------------------------------------------------------------



 



such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by each such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
          Section 2.08. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Company may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section and on terms consistent with
the other provisions of this Agreement. The Company may elect different options
with respect to different portions of an affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Revolving Borrowing. This Section shall not apply to
Swingline Loans, which may not be converted or continued pursuant to this
Section 2.08.
          (b) To make an election pursuant to this Section, the Company shall
notify the Applicable Agent of such election in writing, by facsimile or other
electronic communication, or, in the case of the Administrative Agent only, by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Company were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and, in the case of a
telephonic request, shall be confirmed promptly by hand delivery, facsimile or
other electronic communication to the Applicable Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Company. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit the Company to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made or for the currency of such Borrowing.
          (c) Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

31



--------------------------------------------------------------------------------



 



     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) the Type of the resulting Borrowing; and
     (iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each Lender holding a Loan to which such request
relates of the details thereof and of such Lender’s portion of each resulting
Borrowing.
          (e) If the Company fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall (i) in the case of a
Borrowing denominated in US Dollars, be converted to an ABR Borrowing and
(ii) in the case of any other Eurocurrency Borrowing, become due and payable on
the last day of such Interest Period.
          Section 2.09. Termination and Reduction of Commitments. (a) The Term
Commitment shall terminate upon the earlier of the borrowing of the Term Loans
and 5:00 p.m., New York City time, on the Effective Date. Unless previously
terminated, the Revolving Commitments shall terminate on the Maturity Date;
provided that all Commitments shall terminate at 5:00 p.m., New York City time,
on August 31, 2011, if the Effective Date shall not have occurred prior to such
time.
          (b) The Company may at any time terminate, or from time to time
reduce, without premium or penalty, the Commitments of any Class; provided that
(i) each reduction of the Commitments of any Class shall be in an amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum and (ii) the Company shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments.
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective

32



--------------------------------------------------------------------------------



 



date) if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the applicable Lenders in accordance
with their respective Commitments of such Class.
          Section 2.10. Increase in Commitments. (a) The Company may on one or
more occasions, by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders), request that the total
Revolving Commitments be increased by an amount not less than $25,000,000;
provided that the aggregate amount of the increases in the Revolving Commitments
shall not exceed $250,000,000. Such notice shall set forth the amount of the
requested increase in the total Revolving Commitments and the date on which such
increase is requested to become effective (which shall be not less than 30 days
or more than 60 days after the date of such notice), and shall offer each Lender
the opportunity to increase its Commitment by its Applicable Percentage of the
proposed increased amount. Each applicable Lender shall, by notice to the
Company and the Administrative Agent given not more than 10 Business Days after
the date of the Company’s notice, either agree to increase its applicable
Commitment by all or a portion of the offered amount (each Lender so agreeing
being called an “Increasing Lender”) or decline to increase its applicable
Commitment (and any Lender that does not deliver such a notice within such
period of 10 Business Days shall be deemed to have declined to increase its
Commitment) (each Lender so declining or deemed to have declined being called a
“Non-Increasing Lender”). In the event that, on the 10th Business Day after the
Company shall have delivered a notice pursuant to the first sentence of this
paragraph, the Lenders shall have agreed pursuant to the preceding sentence to
increase their Commitments by an aggregate amount less than the increase in the
total Commitments requested by the Company, the Company may arrange for one or
more banks or other financial institutions (any such bank or other financial
institution being called an “Augmenting Lender”), which may include any Lender,
to extend Revolving Commitments or increase their existing Revolving Commitments
in an aggregate amount equal to the unsubscribed amount; provided that each
Augmenting Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agent, the Issuing Bank and the Swingline Lender
(which approval shall not be unreasonably withheld). The Company, each
Increasing Lender and each Augmenting Lender shall execute and deliver such
incremental commitment agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Commitment of such
Increasing Lender or Augmenting Lender and/or its status as a Lender hereunder.
Any increase in the total Revolving Commitments may be made in an amount which
is less than the increase requested by the Company if the Company is unable to
arrange for, or chooses not to arrange for, Augmenting Lenders.
          (b) On the effective date (the “Increase Effective Date”) of any
increase in the total Revolving Commitments pursuant to this Section (the
“Commitment Increase”), (i) the aggregate principal amount of the Revolving
Loans outstanding (the “Initial Loans”) immediately prior to giving effect to
the Commitment Increase on the Increase Effective Date shall be deemed to be
paid, (ii) each Increasing Lender and each Augmenting Lender that shall have
been a Revolving Lender prior to the Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the

33



--------------------------------------------------------------------------------



 



difference between (A) the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the Commitment Increase), multiplied by
(2) the amount of the Subsequent Borrowings (as hereinafter defined) and (B) the
product of (1) such Lender’s Applicable Percentage (calculated without giving
effect to the Commitment Increase), multiplied by (2) the amount of the Initial
Loans, (iii) each Augmenting Lender that shall not have been a Lender prior to
the Commitment Increase shall pay to the Administrative Agent in same day funds
an amount equal to the product of (1) such Augmenting Lender’s Applicable
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (2) the amount of the Subsequent Borrowings, and (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Non-Increasing Lender
the portion of such funds that is equal to the excess of (A) the product of
(1) such Non-Increasing Lender’s Applicable Percentage (calculated without
giving effect to the Commitment Increase) multiplied by (2) the amount of the
Initial Loans, over (B) the product of (1) such Non-Increasing Lender’s
Applicable Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (2) the amount of the Subsequent Borrowings, (v) after
the effectiveness of the Commitment Increase, the Company shall be deemed to
have made new Borrowings (the “Subsequent Borrowings”) in an aggregate principal
amount equal to the aggregate principal amount of the Initial Loans and of the
types and for the Interest Periods specified in a Borrowing Request delivered to
the Administrative Agent in accordance with Section 2.03, (vi) each
Non-Increasing Lender, each Increasing Lender and each Augmenting Lender shall
be deemed to hold its Applicable Percentage of each Subsequent Borrowing (each
calculated after giving effect to the Commitment Increase) and (vii) the Company
shall pay each Increasing Lender and each Non-Increasing Lender any and all
accrued but unpaid interest on the Initial Loans. The deemed payments made
pursuant to clause (i) above in respect of each Eurocurrency Loan shall be
subject to indemnification by the Company pursuant to the provisions of
Section 2.16 if the Increase Effective Date occurs other than on the last day of
the Interest Period relating thereto and breakage costs result. In the case of
an increase in the Revolving Commitments at a time when Loans denominated in
both Euro and US Dollars shall be outstanding, the amounts payable by the
Increasing Lenders and any Requesting Lenders pursuant to this paragraph shall
be paid in Euro and US Dollars in proportion to the principal amounts of the
Euro and US Dollar denominated Revolving Loans outstanding on the Increase
Effective Date.
          (c) Increases and new Commitments pursuant to this Section shall
become effective on the date specified in the notice delivered by the Company
pursuant to the first sentence of paragraph (a) above.
          (d) Notwithstanding the foregoing, no increase in the Commitments of
any Class (or in any Commitment of any Lender) or addition of an Augmenting
Lender shall become effective under this Section unless, (i) on the date of such
increase, the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied (without giving effect to the phrase “As of the date hereof,”
in Section 3.06 or 3.07(b)) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by the chief financial
officer of the Company, and (ii) the Administrative Agent shall have received
documents consistent with those delivered under clauses (b) and (c)

34



--------------------------------------------------------------------------------



 



of Section 4.01 as to the corporate power and authority of the Company to borrow
hereunder after giving effect to such increase.
          Section 2.11. Prepayment of Loans. (a) The Company shall have the
right at any time and from time to time to prepay any Borrowing of the Company
in whole or in part, subject to prior notice in accordance with paragraph (d) of
this Section.
          (b) If the aggregate Exposures of any Class shall exceed the aggregate
Commitments of such Class, then (i) on the last day of any Interest Period for
any Eurocurrency Revolving Borrowing and (ii) on any other date in the event ABR
Revolving Borrowings of such Class shall be outstanding, the Company shall
prepay Revolving Loans of such Class in an amount equal to the lesser of (A) the
amount necessary to eliminate such excess (after giving effect to any other
prepayment of Loans on such day) and (B) the amount of the applicable Borrowings
referred to in clause (i) or (ii), as applicable. If, on any Reset Date, the
aggregate amount of the Exposures of any Class shall exceed 105% of the
aggregate Commitments of such Class, then the Company shall, not later than the
next Business Day, prepay one or more Borrowings of such Class in an aggregate
principal amount sufficient to eliminate such excess.
          (c) Prior to any prepayment of Borrowings hereunder, the Company shall
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (d) of this
Section.
          (d) The Company shall notify the Applicable Agent in writing, by
facsimile or other electronic communication, or, in the case of the
Administrative Agent only, by telephone (which must be confirmed by facsimile or
other electronic communication) of any prepayment of a Borrowing hereunder not
later than 11:00 a.m., Local Time, three Business Days before the date of such
prepayment (to the extent practicable, in the case of a prepayment under
paragraph (b) above). Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09(c).
Promptly following receipt of any such notice, the Applicable Agent shall advise
the applicable Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.
          Section 2.12. Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue (i) with respect to Revolving Lenders, at the Applicable Rate with
respect to the facility fee (A) on the daily amount of the Revolving Commitment
of such Lender (whether used or unused) during the period from and including the
date hereof to but excluding the date

35



--------------------------------------------------------------------------------



 



on which the last of such Commitments terminates and (B) after the Commitment of
each Class terminates, on the daily amount of such Lender’s Exposure of such
Class to but excluding the date on which such Lender ceases to have any such
Exposure and (ii) with respect to Term Lenders, at the Applicable Rate with
respect to the facility fee on the daily amount of such Lender’s Term Loan
Exposure to but excluding the date on which such Lender ceases to have any Term
Loan Exposure. Accrued facility fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on the first
such date to occur after the date hereof, and on the date on which all the
Commitments shall have terminated and the Lenders shall have no further
Exposures. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date hereof to but excluding the later of the date on
which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date
hereof to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued under this paragraph
through and including the last day of March, June, September and December of
each year shall be payable on such last day, commencing on the first such date
to occur after the date hereof; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees payable under this paragraph shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (c) The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for prompt distribution, in the case of
facility fees and participation fees with respect to Letters of Credit, to the
Lenders. Fees paid hereunder shall not be refundable.

36



--------------------------------------------------------------------------------



 



          Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee payable by the Company hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% per annum plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2% per annum plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) above.
          (d) Accrued interest on each Loan shall be payable by the Company in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) above shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on LC Disbursements denominated in Sterling
and (ii) interest computed by reference to the Alternate Base Rate at times when
the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or, except in the case of LC Disbursements
denominated in Sterling, 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
          Section 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:
          (a) the Applicable Agent determines (which determination shall be
conclusive absent manifest error) that adequate means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
          (b) the Applicable Agent is advised by a majority in interest of the
Lenders that would participate in such Borrowing that the Adjusted LIBO Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

37



--------------------------------------------------------------------------------



 



then the Applicable Agent shall give notice thereof to the Company and the
applicable Lenders by telephone, facsimile or other electronic communication as
promptly as practicable thereafter and, until the Applicable Agent notifies the
Company and the applicable Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing denominated in such currency to, or
continuation of any Revolving Borrowing denominated in such currency as, a
Eurocurrency Borrowing shall be ineffective, and any Eurocurrency Borrowing
denominated in such currency that is requested to be continued shall be repaid
on the last day of the then current Interest Period applicable thereto, and
(ii) any Borrowing Request for a Eurocurrency Revolving Borrowing denominated in
such currency shall be ineffective.
     Section 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participations therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Company will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
for such additional costs incurred or reduction suffered.
               (b) If any Lender or the Issuing Bank reasonably determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Company will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.
               (c) A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or

38



--------------------------------------------------------------------------------



 



the Issuing Bank’s holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, and setting forth in reasonable detail the
calculations used by such Lender or the Issuing Bank to determine such amount,
shall be delivered to the Company and shall be conclusive absent manifest error.
The Company shall pay to such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 15 Business Days after
receipt thereof. Any additional interest owed pursuant to paragraph (b) above
shall be determined by the relevant Lender, which determination shall be
conclusive absent manifest error, and notified to the Company (with copies to
the Administrative Agent and the London Agent) at least five Business Days
before each date on which interest is payable for the relevant Loan, and such
additional interest so notified to the Company by such Lender shall be payable
to the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          Section 2.16. Break Funding Payments. In the event of (a) the payment
(or deemed payment pursuant to Section 2.10) of any principal of any
Eurocurrency Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurocurrency Loan to a Loan of a different Type or Interest Period other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(d) and is revoked in accordance therewith), or
(d) the assignment or deemed assignment of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Company pursuant to Section 2.19, then, in any such event, the Company
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid were it to bid, at the commencement of such
period, for deposits in the applicable currency of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled

39



--------------------------------------------------------------------------------



 



to receive pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay such Lender the amount shown as due on any such certificate
within 15 Business Days after receipt thereof.
          Section 2.17. Taxes. (a) Any and all payments by or on account of the
Company hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if the Company shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the London
Agent the applicable Lender or the Issuing Bank, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Company shall make such deductions and (iii) the Company shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
          (b) In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law; provided,
however, that the Loan Parties shall not be required to pay any such Other Taxes
(i) that are being contested in good faith by appropriate proceedings while the
contest is being diligently conducted and (ii) for which adequate reserves are
established in accordance with GAAP.
          (c) The Company shall indemnify the Administrative Agent, the London
Agent, each Lender and the Issuing Bank, within 15 Business Days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Company
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability setting
forth in reasonable detail the circumstances giving rise thereto and the
calculations used by such Lender to determine the amount thereof delivered to
the Company by a Lender or the Issuing Bank, or by an Agent, on its own behalf
or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Company to a Governmental Authority, the Company shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

40



--------------------------------------------------------------------------------



 



          (e) Each Lender shall severally indemnify the Applicable Agent for any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that any Loan Party has not already indemnified the Applicable Agent for
such Indemnified Taxes or Other Taxes and without limiting the obligation of the
Loan Parties to do so) attributable to such Lender that are paid or payable by
the Applicable Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within 10 days
after the Applicable Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Applicable Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
          (f) (i) Any Lender that is from time to time entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(a) through (e) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of such Company or the Administrative Agent,
any Lender shall update any form or certification previously delivered pursuant
to this Section 2.17(f). If any form or certification previously delivered
pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender, such Lender shall promptly (and in any event
within 10 days after such expiration, obsolescence or inaccuracy) notify such
Company and the Administrative Agent in writing of such expiration, obsolescence
or inaccuracy and update the form or certification if it is legally eligible to
do so.
     (ii) Without limiting the generality of the foregoing, any Lender shall, if
it is legally eligible to do so, deliver to the Company and the Administrative
Agent (in such number of copies reasonably requested by the Company and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
     (a) in the case of a Lender that is a US Person, IRS Form W-9 certifying
that such Lender is exempt from US Federal backup withholding tax;

41



--------------------------------------------------------------------------------



 



     (b) in the case of a Non-US Lender legally eligible to claim the benefits
of an income tax treaty to which the United States is a party (1) with respect
to payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, US Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, US Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
     (c) in the case of a Non-US Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
     (d) in the case of a Non-US Lender legally eligible to claim the benefits
of the exemption for portfolio interest under Section 881(c) of the Code both
(1) IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit F
(a “US Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;
     (e) in the case of a Non-US Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (a), (b), (c), (d) and (f) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a US Tax Certificate on behalf of such partners; or
     (f) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, US Federal withholding Tax together with such
supplementary documentation necessary to enable the Company or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
     (iii) If a payment made to a Lender under any Loan Document would be
subject to US Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation

42



--------------------------------------------------------------------------------



 



reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
          (g) If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including additional amounts paid
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) to the extent
that such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
          Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) The Company shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder (or,
if no such time is expressly required, prior to 12:00 noon, Local Time) on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account specified in
Schedule 2.18 or, in any such case, to such other account as the Applicable
Agent shall from time to time specify in a notice delivered to the Company;
provided that payments to be made directly to the Issuing Bank as expressly
provided herein and payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein (it being
agreed that the Company will be deemed to have satisfied their obligations with
respect to payments referred to in this proviso if they shall make such payments
to the persons entitled thereto in accordance with instructions provided by the
Administrative Agent; the Administrative Agent agrees to provide such

43



--------------------------------------------------------------------------------



 



instructions upon request, and the Company will not be deemed to have failed to
make such a payment if it shall transfer such payment to an improper account or
address as a result of the failure of the Administrative Agent to provide proper
instructions). The Applicable Agent shall distribute any such payments received
by it for the account of any Lender or other Person promptly following receipt
thereof at the appropriate lending office or other address specified by such
Lender or other Person. If any payment hereunder shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan or LC Disbursement
shall, except or otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement; all other payments hereunder and under each other
Loan Document shall be made in US Dollars. Any payment required to be made by an
Agent hereunder shall be deemed to have been made by the time required if such
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Agent to make such payment.
          (b) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on its Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of their respective
Loans and participations in LC Disbursements and accrued interest thereon;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Company pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Company consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Company rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Company in the amount of such participation.
          (c) Unless the Applicable Agent shall have received notice from the
Company prior to the date on which any payment is due for the account of all or
certain of the Lenders or the Issuing Bank hereunder that the Company will not
make such payment, the Applicable Agent may assume that the Company has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption,

44



--------------------------------------------------------------------------------



 



distribute to the applicable Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Company has not in fact made such payment,
then each of the applicable Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at a rate determined by
the Applicable Agent in accordance with banking industry practices on interbank
compensation.
          (d) If any Lender shall fail to make any payment required to be made
by it to any Agent pursuant to this Agreement, then the Agents may, in their
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by them for the account of such Lender to satisfy such
Lender’s obligations to the Agents until all such unsatisfied obligations are
fully paid.
          Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable, direct, out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.
          (b) If (i) any Lender requests compensation under Section 2.15,
(ii) any Loan Party is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender fails to approve any matter requiring the
approval of all Lenders or such Lender that has been approved by the Required
Lenders or (iv) any Lender becomes a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Company shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Bank and the Swingline
Lender), which consent shall not be unreasonably withheld and (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee or
the Company. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the

45



--------------------------------------------------------------------------------



 



circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Applicable Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.
          Section 2.20. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Lender is a Defaulting Lender:
          (a) the facility fee shall cease to accrue on the unused amount of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);
          (b) the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
          (c) if any Swingline Exposure or LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender then:
     (i) the Swingline Exposure and LC Exposure of such Defaulting Lender shall
be reallocated among the Non-Defaulting Lenders ratably in accordance with their
respective Commitments but only to the extent that (i) the sum of all
Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the sum of all Non-Defaulting
Lenders’ Commitments and (ii) such reallocation does not result in the Revolving
Exposure of any Non-Defaulting Lender exceeding such Non-Defaulting Lender’s
Revolving Commitment;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Bank the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(j) for so long as such
LC Exposure is outstanding;
     (iii) if the Company shall cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Company shall
not be required to pay participation fees to such Defaulting Lender pursuant to
Section

46



--------------------------------------------------------------------------------



 



2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all facility fees that otherwise would have
been payable pursuant to Section 2.12(a) to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment utilized by such
LC Exposure) and participation fees payable pursuant to Section 2.12(b) to such
Defaulting Lender with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
          (d) so long as such Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend, renew or extend any Letter
of Credit, unless, in each case, the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure or LC Exposure, as applicable, will
be fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or cash collateral provided by the Company in accordance with
Section 2.20(c), and participating interests in any such funded Swingline Loan
or in any such issued, amended, reviewed or extended Letter of Credit will be
allocated among the Non-Defaulting Lenders in a manner consistent with
Section 2.20(c) (and such Defaulting Lender shall not participate therein).
          (e) In the event that the Administrative Agent, the Company, the
Swingline Lender and the Issuing Bank each agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Revolving Lenders as the Administrative Agent shall
determine may be necessary in order for such Revolving Lender to hold such Loans
in accordance with its Applicable Percentage.
          (f) The provisions of this Section 2.20 shall not impair any right,
remedy or recourse that the Company may have against any Lender for breach of
its obligations hereunder.
          Section 2.21. Loan Modification Offers. (a) Without limiting the
ability of the parties hereto to amend this Agreement as provided in
Section 9.02, the Company may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more

47



--------------------------------------------------------------------------------



 



Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days or more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Affected Class as to which such Lender’s acceptance has been made.
          (b) A Permitted Amendment shall be effected pursuant to a Loan
Modification Agreement executed and delivered by the Company, each applicable
Accepting Lender and the Administrative Agent; provided that no Permitted
Amendment shall become effective unless the Company shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section, including any amendments necessary to
treat the applicable Loans and/or Commitments of the Accepting Lenders as a new
“Class” of loans and/or commitments hereunder; provided that, in the case of any
Loan Modification Offer relating to Revolving Commitments or Revolving Loans,
except as otherwise agreed to by the Issuing Bank and the Swingline Lender,
(i) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swingline Loan
as between the commitments of such new “Class” and the remaining Revolving
Commitments shall be made on a ratable basis as between the commitments of such
new “Class” and the remaining Revolving Commitments and (ii) the Revolving
Availability Period and the Maturity Date, as such terms are used in reference
to Letters of Credit or Swingline Loans, may not be extended without the prior
written consent of the Issuing Bank and the Swingline Lender.
ARTICLE III
Representations and Warranties
          The Company represents and warrants as follows:
          Section 3.01. Corporate Existence and Standing. The Company and each
Subsidiary is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation, except for failures which,
individually or in the aggregate,

48



--------------------------------------------------------------------------------



 



could not reasonably be expected to have a Material Adverse Effect or a material
adverse effect on the rights or interests of the Lenders hereunder, and has all
requisite authority to conduct its business in each jurisdiction in which the
failure so to qualify could reasonably be expected to result in a Material
Adverse Effect.
          Section 3.02. Authorization; No Violation. The Transactions are within
each Loan Party’s corporate or partnership powers, have been duly authorized by
all necessary corporate or partnership action and do not contravene (i) any Loan
Party’s charter, by-laws or other constitutive documents or (ii) any law or
contractual restriction binding on or affecting any Loan Party, except for
contraventions of contractual restrictions which individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect or a material adverse effect on the rights or interests of the Lender
hereunder.
          Section 3.03. Governmental Consents. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
regulatory body is required for the due execution, delivery and performance by
the Loan Parties of this Agreement or the other Loan Documents.
          Section 3.04. Validity. This Agreement is, and the other Loan
Documents when executed and delivered will be, the legal, valid and binding
obligations of the Loan Parties party thereto, enforceable against such Loan
Parties in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and to the effect of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
          Section 3.05. Use of Proceeds. The Company will use the proceeds of
the Loans and the Letters of Credit only for the purposes specified in the
preamble to this Agreement.
          Section 3.06. Litigation. As of the date hereof, there is no pending
or, to the best of the knowledge of the Company, threatened action or proceeding
affecting the Company or any of its Subsidiaries before any court, Governmental
Authority or arbitrator, which could reasonably be expected to result in a
Material Adverse Effect, or which purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document.
          Section 3.07. Financial Statements; No Material Adverse Change.
(a) The consolidated balance sheet of the Company and the Subsidiaries and the
related consolidated statements of income, shareholders’ equity and cash flows
of the Company and the Subsidiaries (i) as at December 31, 2010, and for the
year then ended, which financial statements are accompanied by the report of
PricewaterhouseCoopers LLC, and (ii) as at April 2, 2011, and for the fiscal
quarters and the portions of the fiscal year then ended, certified by the
Company’s chief financial officer, as heretofore furnished to the Lenders,
fairly present in all material respects the consolidated financial position of
the Company and the Subsidiaries as at such dates and their consolidated results
of

49



--------------------------------------------------------------------------------



 



operations, shareholders’ equity and cash flows for the periods then ended in
conformity with GAAP, subject to year-end adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
          (b) As of the date hereof, there has been, since December 31, 2010, no
Material Adverse Effect.
          Section 3.08. Investment Company Act. The Company is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
          Section 3.09. Taxes. The Company and each Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
          Section 3.10. ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          (b) The present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87, as amended, or any successor standard) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount that could
reasonably be expected to result in a Material Adverse Effect, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.
          Section 3.11. Regulation U. Neither the Company nor any of the
Subsidiaries is engaged in the business of purchasing or carrying Margin Stock.
The value of the Margin Stock owned directly or indirectly by the Company and
the Subsidiaries which is subject to any arrangement hereunder described in the
definition of “indirectly secured” in Section 221.2 of Regulation U issued by
the Board represents less than 25% of the value of all assets of the Company and
the Subsidiaries subject to such arrangement. For the purpose of making the
calculation pursuant to the preceding sentence, to the extent consistent with
Regulation U, treasury stock shall be deemed not to be an asset of the Company
and its Subsidiaries.

50



--------------------------------------------------------------------------------



 



          Section 3.12. Environmental Matters. The operations of the Company and
each Subsidiary comply in all material respects with all Environmental Laws, the
noncompliance with which could reasonably be expected to result in a Material
Adverse Effect.
          Section 3.13. Disclosure. None of the Confidential Information
Memorandum or any other information prepared and furnished by or on behalf of
the Loan Parties to any Agent or Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains or will contain as of the date thereof (or,
in the case of any such information that is not dated, the earliest date on
which such information is furnished to the Administrative Agent or any Lender)
any material misstatement of fact or omits or will omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
          Section 3.14. Subsidiary Guarantors. The Subsidiary Guarantors include
each Subsidiary of the Company other than Excluded Subsidiaries and
newly-acquired or created Domestic Subsidiaries that are not yet required to
have become Subsidiary Guarantors under the definition of “Guarantee
Requirement”.
ARTICLE IV
Conditions
          Section 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions has
been satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.
     (b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Morgan, Lewis & Bockius, LLP, counsel for the Company,
substantially in the form of Exhibit C-1 and (ii) the general counsel of the
Company, substantially in the form of Exhibit C-2. Each Loan Party hereby
requests such counsel to deliver such opinions.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the formation, existence and good standing of the Loan Parties and
the

51



--------------------------------------------------------------------------------



 



authorization of the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received (i) a certificate, dated
the Effective Date and signed by the chief financial officer of the Company,
confirming that the conditions set forth in paragraphs (a) and (b) of
Section 4.02 and in paragraphs (f) and (g) of this Section have been satisfied.
     (e) The Administrative Agent, the Arrangers and each Lender shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent an invoice with respect thereto shall have been
received by the Company, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Company hereunder, under any other Loan Document, or under any
commitment letter or fee letter entered into in connection with the credit
facility established hereunder.
     (f) The Guarantee Requirement shall be satisfied.
     (g) The Existing Credit Agreements shall have been terminated, all amounts
outstanding or accrued thereunder shall have been paid and all letters of credit
issued thereunder (other than the Existing Letters of Credit) shall have been
terminated or shall have expired.
     (h) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions shall be satisfied (or waived pursuant to Section
9.02) on or prior to August 31, 2011.
          Section 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of each Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
     (a) The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, other than representations
which are given as of a particular date, in which case such representations
shall be true and correct as of that date.
     (b) At the time of and immediately after giving effect to such Borrowing

52



--------------------------------------------------------------------------------



 



or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, and the application of the proceeds thereof, no Default shall have
occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
have been reimbursed, the Company covenants and agrees with the Lenders that it
will:
          Section 5.01. Payment of Taxes, Etc. Pay and discharge, and cause each
Subsidiary to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its income, profit or property, and (ii) all material lawful
claims which, if unpaid, might by law become a lien upon its property; provided,
however, that neither the Company nor any Subsidiary shall be required to pay or
discharge any such tax, assessment, charge or claim which is being contested in
good faith and by proper proceedings and with respect to which the Company shall
have established appropriate reserves in accordance with GAAP.
          Section 5.02. Preservation of Existence, Etc. Preserve and maintain,
and cause each Subsidiary to preserve and maintain, its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except to the extent that failures to keep in effect such rights,
licenses, permits, privileges, franchises and, in the case of Subsidiaries only,
legal existence could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution not
prohibited under Section 6.04.
          Section 5.03. Compliance with Laws, Etc. Comply, and cause each
Subsidiary to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including, without
limitation, all Environmental Laws), noncompliance with which could reasonably
be expected to result in a Material Adverse Effect.
          Section 5.04. Keeping of Books. Keep, and cause each Subsidiary to
keep, proper books of record and account in all material respects, in which full
and correct entries shall be made of all financial transactions and the assets
and business of the Company and each Subsidiary in accordance with GAAP
consistently applied.

53



--------------------------------------------------------------------------------



 



          Section 5.05. Inspection. Permit, and cause each Subsidiary to permit,
the Administrative Agent, and its representatives and agents, to inspect any of
the properties, corporate books and financial records of the Company and its
Subsidiaries, to examine and make copies of the books of account and other
financial records of the Company and its Subsidiaries, and to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with, and to
be advised as to the same by, their respective officers or directors, at such
reasonable times and upon reasonable advance notice during normal business hours
and intervals as the Administrative Agent may reasonably designate.
          Section 5.06. Reporting Requirements. Furnish to the Administrative
Agent for distribution to each Lender:
     (a) As soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Company (or, if
earlier, within 15 days after the date required to be filed with the Securities
and Exchange Commission, without giving effect to any extension of the time for
filing), a consolidated balance sheet of the Company and the consolidated
Subsidiaries as of the end of such quarter and consolidated statements of income
and changes in financial position (or consolidated statement of cash flow, as
the case may be) of the Company and the consolidated Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of the Company as
presenting fairly, in all material respects, the consolidated financial position
and the consolidated results of operations and cash flows of the Company and its
consolidated Subsidiaries as of the end of and for such fiscal quarter and such
portion of such fiscal year in accordance with GAAP;
     (b) As soon as available and in any event within 105 days after the end of
each fiscal year of the Company (or, if earlier, within 15 days after the date
required to be filed with the Securities and Exchange Commission, without giving
effect to any extension of the time for filing), an audited consolidated balance
sheet of the Company and the consolidated Subsidiaries as of the end of such
year and audited consolidated statements of income and stockholder’s equity and
changes in financial position of the Company and the consolidated Subsidiaries
for such fiscal year and accompanied by a report of PricewaterhouseCoopers LLC,
independent registered public accounting firm of the Company, or other
independent registered public accounting firm of nationally recognized standing,
on the results of their examination of such consolidated annual financial
statements of the Company and the consolidated Subsidiaries, which report shall
be reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, or shall be otherwise
reasonably acceptable to the Required Lenders;
     (c) Promptly after the sending or filing thereof, copies of all financial
information, reports and proxy materials the Company files with the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended,
including, without limitation, all such reports that disclose material

54



--------------------------------------------------------------------------------



 



litigation pending against the Company or any Subsidiary or any material
noncompliance with any Environmental Law on the part of the Company or any
Subsidiary;
     (d) Together with each delivery of financial statements pursuant to clause
(a) or (b) above, a certificate signed by the chief financial officer of the
Company (A) stating that no Default exists or, if any does exist, stating the
nature and status thereof and describing the action the Company proposes to take
with respect thereto, (B) demonstrating, in reasonable detail, the calculations
used by such officer to determine compliance with the financial covenants
contained in Sections 6.07 and 6.08 and (C) identifying the Subsidiaries, if
any, that are “Excluded Subsidiaries” under clause (c) of the definition of such
term;
     (e) With respect to each fiscal year for which the Company shall have an
aggregate Unfunded Liability of $20,000,000 or more for all of its single
employer Plans covered by Title IV of ERISA and all Multiemployer Plans covered
by Title IV of ERISA to which the Company has an obligation to contribute, as
soon as available, and in any event within ten months after the end of such
fiscal year, a statement of Unfunded Liabilities of each such Plan or
Multiemployer Plan, certified as correct by an actuary enrolled in accordance
with regulations under ERISA and a statement of estimated Withdrawal Liability
as of the most recent plan year end as customarily prepared by the trustees
under the Multiemployer Plans to which the Company has an obligation to
contribute;
     (f) As soon as possible, and in any event within 30 days after the
occurrence of each event the Company knows is or may be a reportable event (as
defined in Section 4043 of ERISA, but excluding any reportable event with
respect to which the 30 day reporting requirement has been waived) with respect
to any Plan or Multiemployer Plan with an Unfunded Liability in excess of
$20,000,000, a statement signed by the chief financial officer of the Company
describing such reportable event and the action which the Company proposes to
take with respect thereto;
     (g) As soon as possible, and in any event within five Business Days after a
Responsible Officer of the Company shall become aware of the occurrence of each
Default, which Default is continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default or event and the action which the Company proposes to take with respect
thereto;
     (h) From time to time, such other information as to the business and
financial condition of the Company and the Subsidiaries and their compliance
with the Loan Documents as any Agent, or any Lender through the Administrative
Agent, may reasonably request; and
     (i) Promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing

55



--------------------------------------------------------------------------------



 



obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.
Information required to be delivered to the Administrative Agent for
distribution to the Lenders pursuant to this Section shall be deemed to have
been so delivered or distributed, as the case may be, (i) on the date on which
such information, or one or more annual or quarterly reports containing such
information, shall have been delivered to the Administrative Agent and posted by
the Administrative Agent on an IntraLinks or similar website to which the
Lenders have been granted access or (ii) in the case of information referred to
in paragraphs (a), (b) and (c) of this Section, on the date on which the Company
provides notice to the Administrative Agent that such information is available
(A) on the website of the Securities and Exchange Commission at
http://www.sec.gov or (B) on the Company’s website at http://www.waters.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.
          Section 5.07. Use of Proceeds and Letters of Credit. Use the proceeds
of Borrowings hereunder and the Letters of Credit for the purposes referred to
in the recitals to this Agreement, and not for any purpose that would entail a
violation of any applicable law or regulation (including, without limitation,
Regulations U and X of the Board).
          Section 5.08. Guarantee Requirement. Cause the Guarantee Requirement
to be satisfied at all times.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
have been reimbursed, the Company covenants and agrees with the Lenders that it
will not:
          Section 6.01. Subsidiary Debt. Permit any Subsidiary that is not a
Subsidiary Guarantor to create, incur, assume or permit to exist any Debt,
except:
     (a) Debt created hereunder;
     (b) Debt to the Company or any other Subsidiary; and
     (c) other Debt; provided that the sum of (without duplication) (i) the
principal amount of all Debt permitted by this clause (c), (ii) the principal
amount of all Debt secured by Liens permitted by Section 6.02 and (iii) all
Attributable Debt in respect of Sale and Leaseback Transactions (other than Sale
and Leaseback Transactions entered into at the time the property subject thereto
is acquired or within 90 days thereafter) permitted by Section 6.03 does not at
any time exceed the greater of $180,000,000 or 15% of Consolidated Net Tangible
Assets.

56



--------------------------------------------------------------------------------



 



          Section 6.02. Liens Securing Debt. Create, incur, assume or permit to
exist, or permit any Subsidiary to create, incur, assume or permit to exist, any
Lien on any property or asset now owned or hereafter acquired by it securing
Debt unless, after giving effect thereto, the sum of (without duplication)
(i) all Debt secured by all such Liens, (ii) the principal amount of all Debt of
Subsidiaries that are not Subsidiary Guarantors permitted by Section 6.01(c) and
(iii) all Attributable Debt in respect of Sale and Leaseback Transactions (other
than Sale and Leaseback Transactions entered into at the time the property
subject thereto is acquired or within 90 days thereafter) permitted by
Section 6.03 does not at any time exceed the greater of $180,000,000 or 15% of
Consolidated Net Tangible Assets. For the purpose of this Section 6.02, Treasury
Stock to the extent constituting Margin Stock shall be deemed not to be an asset
of the Company and its Subsidiaries.
          Section 6.03. Sale and Leaseback Transactions. Enter into or be party
to, or permit any Subsidiary to enter into or be party to, any Sale and
Leaseback Transaction (other than any Sale and Leaseback Transaction entered
into at the time the property subject thereto is acquired or within 90 days
thereafter) unless after giving effect thereto the sum of (without duplication)
(i) all Attributable Debt permitted by this Section, (ii) the principal amount
of all Debt of Subsidiaries that are not Subsidiary Guarantors permitted by
Section 6.01(c) and (iii) the principal amount of all Debt secured by Liens
permitted by Section 6.02(i) does not exceed the greater of $180,000,000 or 15%
of Consolidated Net Tangible Assets.
          Section 6.04. Merger, Consolidation, Etc. (a) In the case of the
Company, merge or consolidate with or into, or transfer or permit the transfer
of all or substantially all its consolidated assets to, any Person (including by
means of one or more mergers or consolidations of or transfers of assets by
Subsidiaries), except that the Company may merge or consolidate with any US
Corporation if (i) the Company shall be the surviving corporation in such merger
or consolidation, (ii) immediately after giving effect thereto no Default shall
have occurred and be continuing and (iii) the Company shall be in compliance
with the covenants set forth in Sections 6.07 and 6.08 as of and for the most
recently ended period of four fiscal quarters for which financial statements
shall have been delivered pursuant to Section 5.06, giving pro forma effect to
such merger or consolidation and any related incurrence of Debt as if they had
occurred at the beginning of such period, and the Administrative Agent shall
have received a certificate of the chief financial officer of the Company
setting forth computations demonstrating such compliance.
          (b) In the case of any Material Subsidiary, merge or consolidate with
or into, or transfer all or substantially all its assets to, any Person, except
that (i) any Material Subsidiary may merge into or transfer all or substantially
all its assets to the Company, (ii) any Material Subsidiary may merge or
consolidate with or transfer all or substantially all its assets to any
Subsidiary; provided that if either constituent corporation in such merger or
consolidation, or the transferor of such assets, shall be a Subsidiary
Guarantor, then the surviving or resulting corporation or the transferee of such

57



--------------------------------------------------------------------------------



 



assets, as the case may be, must be or at the time of such transaction become a
Subsidiary Guarantor and (iii) so long as, at the time of and immediately after
giving effect to such transaction, no Default shall have occurred and be
continuing, any Material Subsidiary may merge or consolidate with or transfer
all or substantially all its assets to any Person other than the Company or a
Subsidiary so long as such transaction would not be prohibited by paragraph
(a)(iii) above. Notwithstanding the foregoing, nothing in this paragraph shall
(a) so long as, at the time of and immediately after giving effect to such
transaction, no Event of Default shall have occurred and be continuing, prohibit
the Company or any Subsidiary from (i) transferring any assets of such Person to
acquire Foreign Subsidiaries, (ii) making capital or working capital
contributions to Foreign Subsidiaries in the ordinary course of business, or
(iii) selling or otherwise disposing of assets to a Foreign Subsidiary on
arm’s-length terms (as determined in good faith by the Company or the applicable
Subsidiary) or (b) require any Foreign Subsidiary to become a Subsidiary
Guarantor hereunder.
          (c) In the case of the Company, permit any Domestic Subsidiary to
become a subsidiary of a Foreign Subsidiary; provided that nothing in this
paragraph shall prevent the Company from acquiring, directly or indirectly, any
Person that at the time of and immediately after giving effect to such
acquisition would constitute a Foreign Subsidiary and would own any Domestic
Subsidiary not acquired by it in contemplation of such acquisition; provided
further that nothing in this paragraph shall prevent Subsidiaries, if any, that
are “Excluded Subsidiaries” under clause (c) of the definition of such term from
becoming subsidiaries of Foreign Subsidiaries.
For purposes of this Section 6.04, Treasury Stock to the extent constituting
Margin Stock shall be deemed not to be an asset of the Company.
          Section 6.05. Change in Business. Fail to be engaged in the business
conducted by the Company and the Subsidiaries on the date hereof to an extent
such that the character of the business conducted by the Company and the
Subsidiaries on the date hereof, taken as a whole, shall be materially changed.
          Section 6.06. Certain Restrictive Agreements. Enter into, or permit
any Subsidiary to enter into, any contract or other agreement that would limit
the ability of any Subsidiary to pay dividends or make loans or advances to, or
to repay loans or advances from, the Company or any other Subsidiary, other than
(i) customary non-assignment provisions in any lease or sale agreement relating
to the assets that are the subject of such lease or sale agreement, (ii) any
restriction binding on a Person acquired by the Company at the time of such
acquisition, which restriction is applicable solely to the Person so acquired
and its subsidiaries and was not entered into in contemplation of such
acquisition, (iii) in connection with any secured Debt permitted under
Section 6.02, customary restrictions on the transfer of the collateral securing
such Debt and (iv) customary restrictions agreed to by any Subsidiary in
connection with any Debt of such Subsidiary permitted under Section 6.01.
          Section 6.07. Leverage Ratio. Permit the Leverage Ratio as of the end
of any fiscal quarter to exceed 3.25:1.00.

58



--------------------------------------------------------------------------------



 



          Section 6.08. Interest Coverage Ratio. Permit the Interest Coverage
Ratio as of the end of any fiscal quarter for any period of four consecutive
fiscal quarters to be less than 3.50:1.00.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur and
be continuing:
          (a) The Company shall fail to pay (i) any amount of principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when due
hereunder or (ii) any interest, fee or other amount due hereunder and such
default shall continue for five days; or
          (b) Any representation or warranty made or deemed made by the Company
or any other Loan Party (or any of their respective officers) in connection with
this Agreement or any other Loan Document shall prove to have been incorrect in
any material respect when made or deemed made; provided, however, that no Event
of Default shall be deemed to exist by reason of the incorrectness of any
representation or warranty after such incorrectness shall have been cured (other
than by disclosure, which shall not be deemed to cure any breach of a
representation or warranty); or
          (c) The Company shall fail to maintain its corporate, limited
liability company or partnership existence as required by Section 5.02, or the
Company shall fail for five Business Days to comply with Section 5.06(g), or the
Company or any Subsidiary shall fail to perform or observe any term, covenant or
agreement contained in Section 5.07 or Article VI of this Agreement on its part
to be performed or observed; or
          (d) The Company or any Subsidiary shall (i) fail to perform or observe
any other term, covenant or agreement contained in this Agreement or any other
Loan Document on its part to be performed or observed (other than those failures
or breaches referred to in paragraphs (a), (b) and (c) above) and any such
failure shall remain unremedied for 30 days after written notice thereof has
been given to the Company by the Administrative Agent or the Required Lenders;
or
          (e) The Company or any Subsidiary shall fail to pay any amount of
principal of, interest on or premium with respect to, Material Debt (other than
the Loans) when due (whether at scheduled maturity or by required prepayment,
acceleration, demand or otherwise) and such failure shall continue beyond the
applicable grace period, if any, specified in the agreement or instrument
governing such Debt, or any other event shall occur or condition shall exist
with respect to Material Debt (other than the Loans) of the Company or such
Subsidiary if the effect of such other event or condition is to cause, or to
permit the holder or holders of such debt (or any trustee or agent on their
behalf) to cause, such Material Debt to become due, or to require such Material
Debt to be prepaid or repurchased, prior to the stated maturity thereof; or

59



--------------------------------------------------------------------------------



 



          (f) The Company or any Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally; or
          (g) The Company or any Subsidiary shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Company or such Subsidiary seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debt under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property; or the
Company or any such Subsidiary shall take corporate action to authorize any of
the actions set forth above in this paragraph (f); provided that, in the case of
any such proceeding filed or commenced against the Company or any Subsidiary,
such event shall not constitute an “Event of Default” hereunder unless either
(i) the same shall have remained undismissed or unstayed for a period of
60 days, (ii) an order for relief shall have been entered against the Company or
such Subsidiary under the federal bankruptcy laws as now or hereafter in effect
or (iii) the Company or such Subsidiary shall have taken corporate action
consenting to, approving or acquiescing in the commencement or maintenance of
such proceeding; or
          (h) Any judgment or judgments for the payment of money in excess of
$20,000,000 in the aggregate for all such judgments shall be rendered against
the Company or one or more Subsidiaries and (i) enforcement proceedings shall
have been commenced by any creditor upon such judgments or (ii) there shall be
any period of 10 consecutive days during which stays of enforcement of such
judgments, by reason of pending appeals or otherwise, shall not be in effect; or
          (i) Either (i) the PBGC shall terminate any single-employer Plan (as
defined in Section 4001(b)(2) of ERISA) that provides benefits for employees of
the Company or any Subsidiary and such plan shall have an Unfunded Liability in
an amount in excess of $20,000,000 at such time or (ii) Withdrawal Liability
shall be assessed against the Company or any Subsidiary in connection with any
Multiemployer Plan (whether under Section 4203 or Section 4205 of ERISA) and
such Withdrawal Liability shall be an amount in excess of $20,000,000; or
          (j) the guarantee of any Subsidiary Guarantor under the Subsidiary
Guarantee Agreement or the Obligations of the Loan Parties under any Loan
Document shall not be (or shall be asserted by the Company or any Subsidiary
Guarantor not to be) valid or in full force and effect; or
          (k) a Change of Control shall have occurred.
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Company,
(i) declare the obligation of each Lender to make Loans and of the Issuing Bank
to issue Letters of Credit hereunder to be terminated, whereupon the same shall
forthwith terminate and/or (ii) declare the Loans, all interest accrued and
unpaid thereon and all other amounts

60



--------------------------------------------------------------------------------



 



outstanding or accrued under this Agreement to be forthwith due and payable,
whereupon the Loans, all such accrued interest and all such amounts shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Company. In the event of the occurrence of an Event of Default under clause
(g) of this Article VII, (A) the obligation of each Lender to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall automatically be
terminated and (B) the Loans, all interest accrued and unpaid thereon and all
other amounts outstanding or accrued under this Agreement shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Company.
ARTICLE VIII
The Agents
          In order to expedite the transactions contemplated by this Agreement,
the Persons named in the heading of this Agreement (and their successors) are
hereby appointed to act as Administrative Agent and London Agent under the Loan
Documents on behalf of the Lenders and the Issuing Bank. Each of the Lenders,
each assignee of any Lender and the Issuing Bank hereby irrevocably authorizes
the Agents to take such actions on their behalf and to exercise such powers as
are delegated to the Agents by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto. The Agents are
hereby expressly authorized by the Lenders and the Issuing Bank, without hereby
limiting any implied authority, (a) to receive on behalf of the Lenders and the
Issuing Bank all payments of principal of and interest on the Loans and all
other amounts due to the Lenders or the Issuing Bank hereunder, and promptly to
distribute to each Lender or the Issuing Bank its proper share of each payment
so received; (b) to give notice on behalf of each of the Lenders to the Company
of any Event of Default of which the Administrative Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by the Company or any other Loan Party pursuant to this Agreement or the other
Loan Documents as received by the Administrative Agent.
          With respect to the Loans made by it hereunder, each Agent in its
individual capacity and not as Agent shall have the same rights and powers as
any other Lender and may exercise the same as though it were not an Agent, and
the Agents and their Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder and without any duty to account
therefor to the Lenders or Issuing Bank.
          The Agents shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) Agents shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) Agents shall not have any duty to take any

61



--------------------------------------------------------------------------------



 



discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that such Agent
is required to exercise as directed upon receipt of notice in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith to be necessary, under
the circumstances as provided in the Loan Documents), provided that the Agent
shall not be required to take any action that, in its opinion, could expose the
Agent to liability or be contrary to any Loan Document or applicable law, rule
or regulation, and (c) except as expressly set forth in the Loan Documents,
Agents shall not have any duty to disclose, and Agents shall not be liable for
the failure to disclose, any information relating to the Company or any of its
Subsidiaries or other Affiliates thereof that is communicated to or obtained by
the Person serving as Agent or any of its Affiliates in any capacity. Agents
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Agent shall believe in good faith
to be necessary, under the circumstances as provided in the Loan Documents) or
in the absence of its own gross negligence or willful misconduct, as determined
by a court of competent jurisdiction by a final and non-appealable judgment.
Agents shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to such Agent by the Company, and Agents shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory or sender thereof). Each Agent also may rely,
and shall not incur any liability for relying, upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory or sender thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. Each Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
          Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by such Agent.
Each Agent

62



--------------------------------------------------------------------------------



 



and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
          Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, the Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Company. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After the
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender, or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.
          Each Lender, by delivering its signature page to this Agreement, or
delivering its signature page to an Assignment and Assumption or any other Loan
Document pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Agents or the Lenders on the Effective Date.
          None of the Arrangers, the Syndication Agents or the Documentation
Agents shall have any duties or obligations under this Agreement or any other
Loan Document (except in its capacity, as applicable, as a Lender or as Agents
or Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

63



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
          Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
communication as contemplated by paragraph (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
     (i) if to the Company, to 34 Maple Street, Milford, Massachusetts, 01757,
Attention of John Lynch (Fax No. (508) 482-2249);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th floor, Chicago, IL 60603, Attention of Nan Wilson (Fax No. (1-888)
292-9533, Telephone No. (312) 385-7084);
     (iii) if to the London Agent, to it at J.P. Morgan Europe Limited, 125
London Wall, Floor 9, London EC2Y5AJ, Attention of Sue Dalton (Telecopy
No. 44-207-7772360, Telephone No. 44-207-7772434); with a copy to the
Administrative Agent as provided in paragraph (ii) above;
     (iv) if to the Issuing Bank, to it at the JPMorgan Chase Bank, N.A., 420
West Van Buren, Floor 2, Chicago, IL 60606, Attention of Fiore Petrassi (Fax No.
(312) 954-5303, Telephone No. (312) 954-1933); and
     (v) if to any Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (or, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.
          (b) Notices and other communications to the Lenders and Issuing Bank
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved in
writing by the Applicable Agent; provided that the foregoing shall not apply to
notices under Article II to any Lender or the Issuing Bank if such Lender or
Issuing Bank, as applicable, has notified the Applicable Agent that it is
incapable of receiving notices under such Article by electronic communication.
Any notices or other communications to the Applicable Agent or the Company may
be delivered or furnished by electronic communications pursuant to procedures
approved in writing by the recipient thereof prior thereto;

64



--------------------------------------------------------------------------------



 



provided that approval of such procedures may be limited or rescinded by any
such Person by notice to each other applicable Person.
          (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
          Section 9.02. Waivers; Amendments. (a) No failure or delay by any
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time.
          (b) Except as provided in Section 2.21, none of this Agreement, or any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
(1) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Company and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (2) no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan, LC Disbursement or reimbursement obligation of the Company with
respect to any Letter of Credit (“Reimbursement Obligation”) or reduce the rate
of interest thereon (other than as a result of waiving the applicability of any
post-default increase in interest rates and other than as a result of any change
to any component definition of the term “Leverage Ratio” herein), or reduce any
fees payable hereunder, without the written consent of each Lender adversely
affected thereby, (iii) postpone the date of any scheduled payment of the
principal amount of any Loan, LC Disbursement or Reimbursement Obligation, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or

65



--------------------------------------------------------------------------------



 



excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, in each case, without the written consent of each Lender adversely
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender adversely affected thereby, or alter the manner in which
payments or prepayments of principal, interest or other amounts hereunder shall
be applied as among Lenders or Types of Loans without the written consent of
each Lender adversely affected thereby, (v) change any of the provisions of this
Section or the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) change any provisions of Article IX or any provision of this
Agreement that requires action by each Lender without the written consent of
each Lender, or (vii) change any provisions of any Loan Document in a manner
that by its terms adversely affects the rights in respect of payments due to
Lenders holding Loans of any Class differently than those of Lenders holding
Loans of any other Class without the written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class; provided further that (A) no such agreement shall
amend, modify or otherwise affect the rights or duties of any Agent or the
Issuing Bank hereunder or under any other Loan Document without the prior
written consent of such Agent or the Issuing Bank, as the case may be, and,
without limiting the foregoing, any amendment or other modification of Section
2.20 shall require the prior written consent of such Agent and the Issuing Bank,
and (B) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Lenders of one
Class (but not the Lenders of any other Class) may be effected by an agreement
or agreements in writing entered into by the Company and requisite percentage in
interest of the affected Class of Lenders. Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of (x) any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification.
          Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agents and
their Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Agents, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of any counsel) incurred
by any Agent, and, following and during the continuance of an Event of Default,
the Issuing Bank and/or any Lender,

66



--------------------------------------------------------------------------------



 



in connection with the enforcement or protection of its rights in connection
with any Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
The Company shall indemnify each Agent, each Arranger, each Syndication Agent,
each Documentation Agent, the Issuing Bank and each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, liabilities and reasonable out-of-pocket costs or expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) any transaction or proposed transaction
(whether or not consummated) in which any proceeds of any borrowing hereunder
are applied or proposed to be applied, directly or indirectly, by the Company or
any Subsidiary, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(iii) the execution, delivery or performance by the Company and the Subsidiaries
of the Loan Documents, or any actions or omissions of the Company or any
Subsidiary in connection therewith (and, in the case of any such loss,
liability, cost or expense arising out of any litigation, investigation or other
proceeding, regardless of whether such proceeding shall have been commenced by
the Company, any Subsidiary of the Company or any other Person or whether any
Indemnitee shall be a party thereto); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, liabilities,
costs or expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.
          (b) To the extent that the Company fails to pay any amount required to
be paid by it to any Agent or the Issuing Bank or any of their Related Parties
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to such Agent or the Issuing Bank, or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed loss, liability, cost or expense, as the case may
be, was incurred by or asserted against such Agent or the Issuing Bank (or such
Related Party) in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum (without
duplication) of the total Exposures and unused Commitments at the time.
          (c) To the extent permitted by applicable law, the Company shall not
assert, and the Company hereby waives, any claim against any Indemnitee, on any
theory of liability, (i) for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), or (ii) for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Agreement or any agreement or

67



--------------------------------------------------------------------------------



 



instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
          (d) All amounts due under this Section shall be payable within 15
Business Days after receipt by the Company of a reasonably detailed invoice
therefor.
          Section 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that the
Company may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Company without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Participants (to the extent provided in paragraph (e) of
this Section), the Arrangers, the Syndication Agents, the Documentation Agents
and the Related Parties of the Agents, the Arrangers, the Syndication Agents,
the Documentation Agents and the Issuing Bank and the Lenders (including any
Affiliate of the Issuing Bank that issues any Letter of Credit)) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          (b) Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans or other amounts at the time owing to it) other
than to a Defaulting Lender; provided that (i) except in the case of an
assignment to a Lender, the Administrative Agent (and in the case of an
assignment of all or a portion of a Revolving Commitment or any Lender’s
obligations in respect of its LC Exposure, the Issuing Bank) and, except (A) in
the case of an assignment to a Lender, an Affiliate of a Lender or a Related
Fund of any Lender or (B) if an Event of Default shall have occurred and be
continuing, the Company, must give their prior written consent to such
assignment (provided, that (x) no such consent shall be unreasonably withheld
and (y) the Company shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received notice thereof), (ii) unless an
event of default has occurred and is continuing, except in the case of an
assignment to a Lender, an Affiliate of a Lender or a Related Fund of any Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitments and outstanding Loans, the amount of the Commitments and outstanding
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 unless
each of the Company and the Administrative Agent otherwise consent, (iii) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500, and (iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each

68



--------------------------------------------------------------------------------



 



Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). At the time of any assignment, the assignee
shall provide to the Company the documentation described in Section 2.17(f). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
          (c) The Administrative Agent, acting for this purpose as an agent of
the Company, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
          (d) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (e) Any Lender may, without the consent of the Company or the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities other than a Defaulting Lender (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that
(A) such Lender shall retain

69



--------------------------------------------------------------------------------



 



the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement and (B) such
Participant shall be bound by the provisions of Section 9.12 as if such
Participant were a Lender; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i), (ii), (iii) or
(vi) of the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Company agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16, 2.17 and
9.08 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
comply with Section 2.17(e) as though it were a Lender. A Participant shall
receive all information delivered under or in connection with this Agreement
directly from the Lender from which it shall have purchased its participation,
and the Company shall not have any obligation to furnish any such information
directly to any Participant.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or, in the case of a Lender that is an investment fund, to
the trustee under the indenture to which such fund is a party, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
          Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein or in any other Loan Document or in
the

70



--------------------------------------------------------------------------------



 



certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this Agreement and any other Loan Document and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17,
9.03 and 9.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof. Provided, however, that the
provisions of Section 9.12 shall expire two years after the later of (i) the
repayment of the Loans and the expiration or termination of the Letters of
Credit and the Commitments and (ii) the termination of this Agreement.
          Section 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter entered into in connection with the
credit facilities established hereunder and any commitment advices submitted in
connection therewith (but do not supersede any other provisions of any such
commitment letter or any fee letter entered into in connection with the credit
facilities established hereunder). Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Agreement.
          Section 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

71



--------------------------------------------------------------------------------



 



          Section 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
against any of and all the obligations of the Company now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender and Issuing Bank, and each Affiliate of any of the foregoing, under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank or Affiliate may have.
          Section 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) The Company hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in the Borough of Manhattan in the City of New
York and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Company or its properties in the courts of any jurisdiction.
          (c) The Company hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

72



--------------------------------------------------------------------------------



 



          Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          Section 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          Section 9.12. Confidentiality. Each Agent, the Issuing Bank and each
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, members, partners, officers, employees and agents, including
accountants, legal counsel and other advisors, to Related Funds’ directors and
officers and to any direct or indirect contractual counterparty in swap
agreements (it being understood that each Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including (i) any self-regulatory authority, such as the
National Association of Insurance Commissioners and (ii) in connection with a
pledge or assignment permitted under Section 9.04(g)), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) to the extent required or
advisable in the judgment of counsel in connection with any suit, action or
proceeding relating to the enforcement of rights of the Agents or the Lenders
against the Company under this Agreement or any other Loan Document, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section of which
such Agent or such Lender is aware or (ii) becomes available to such Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Company other than as a result of a breach of this Section of which such
Agent or such Lender is aware. For the purposes of this Section, “Information”
means all information received from the Company relating to the Company or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company other than as a result of a breach of this
Section of which the

73



--------------------------------------------------------------------------------



 



Administrative Agent or such Lender is aware. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          Section 9.13. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
          (b) The obligations of the Company in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Company contained in this
Section 9.13 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.
          Section 9.14. Release of Subsidiary Guarantors. Notwithstanding any
contrary provision herein or in any other Loan Document, if the Company shall
request the release under the Subsidiary Guarantee Agreement of any Subsidiary
to be sold or otherwise disposed of (including through the sale or disposition
of any Subsidiary owning any such Subsidiary) to a Person other than the Company
or a Subsidiary in a transaction permitted under the terms of this Agreement and
shall deliver to the Administrative Agent a certificate to the effect that such
sale or other disposition will comply with the terms of this Agreement, the
Administrative Agent, if satisfied that the applicable certificate is correct,
shall, without the consent of any Lender, execute and deliver all such
instruments, releases or other agreements, and take all such further actions, as
shall be necessary to effectuate the release of such Subsidiary at the time of
or at any time after the completion of such sale or other disposition.
          Section 9.15. USA PATRIOT Act. Each Lender hereby notifies the Company
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Lender to identify the Company in accordance with the USA
PATRIOT Act.

74



--------------------------------------------------------------------------------



 



          Section 9.16. No Fiduciary Relationship. The Company agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Company and its Affiliates, on the
one hand, and the Agents, the Lenders, the Issuing Banks and their Affiliates,
on the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agents, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.
[signatures follow]

75



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            WATERS CORPORATION,
      by   /s/ John A. Ornell         Name:   John A. Ornell        Title:  
Chief Financial Officer and Vice President — Finance and Administration     

SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NA., individually
and as Administrative Agent, Issuing Bank and
Swingline Lender,
      by   /s/ D. Scott Farquhar         Name:   D. Scott Farquhar       
Title:   Senior Vice President     

            J.P. MORGAN EUROPE LIMITED, as London Agent,
      by   /s/ Alastair Stevenson         Name:   Alastair Stevenson       
Title:   Managing Director     

SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

77



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

            LENDER: Bank of America, N.A.
      by:   /s/ Linda Alto         Name:   Linda Alto        Title:   Senior
Vice President              by:     *     Name:           Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

           

LENDER: HSBC Bank USA, National Association
      by:   /s/ David A. Carroll         Name:   David A. Carroll        
Title:   Vice President              by:     *     Name:           Title:      
 

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

           

LENDER: RBS Citizens, N.A.
      by:   /s/ Li-Mei Yang         Name:   Li-Mei Yang        Title:   Senior
Vice President              by:     *     Name:           Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

           

LENDER: The Bank of Tokyo-Mitsubishi UFJ, Ltd.
      by:   /s/ Maria Iarriccio         Name:   Maria Iarriccio        Title:  
Vice President              by:     *     Name:           Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

           

LENDER: Barclays Bank PLC
      by:   /s/ John Atkinson         Name:   John Atkinson        Title:  
Associate Director              by:     *     Name:           Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

           

LENDER: DnB NOR Bank ASA
      by:   /s/ Phil Kurpiewski         Name:   Phil Kurpiewski        Title:  
Senior Vice President              by:   /s/ Kristie Li   *     Name Kristie Li 
      Title:   Vice President     

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT  

           
LENDER: Mizuho Corporate Bank (USA)
      by:   /s/ Bertram H. Tang         Name:   Bertram H. Tang        Title:  
Senior Vice President              by:     *     Name:           Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

            LENDER: TD Bank, N.A.
      by:   /s/ Marla Willner         Name:   Marla Willner        Title:  
Senior Vice President              by:     *     Name:           Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

            LENDER: U.S. Bank, N.A.
      by:   /s/ Christopher T. Kordes         Name:   Christopher T. Kordes     
  Title:   Senior Vice President              by:     *     Name:          
Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

            LENDER: The Bank of New York Mellon
      by:   /s/ Kenneth P. Sneider, Jr.         Name:   Kenneth P. Sneider, Jr. 
      Title:   Managing Director              by:     *     Name:          
Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

            LENDER: The Huntington National Bank
      by:   /s/ Chad A. Lowe         Name:   Chad A. Lowe        Title:   Vice
President              by:     *     Name:           Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

            LENDER: KeyBank National Association
      by:   /s/ David A. Wild         Name:   David A. Wild        Title:  
Senior Vice President              by:     *     Name:           Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

            LENDER: The Governor & Company of the
                  Bank of Ireland
      by:   /s/ Darren Brennan         Name:   Darren Brennan        Title:  
Authorised Signatory              by:   /s/ Kieran Rocket   *     Name:   Kieran
Rockett        Title:   Authorised Signatory     

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

            LENDER: The Northern Trust Company
      by:   /s/ Ashish Bhagwat         Name:   Ashish Bhagwat        Title:  
Senior Vice President              by:     *     Name:           Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

            LENDER: People’s United Bank
      by:   /s/ Robert Hazard         Name:   Robert Hazard        Title:  
Senior Vice President              by:     *     Name:           Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

            LENDER: Allied Irish Banks, p.l.c.
      by:   /s/ Mark Brophy         Name:   Mark Brophy        Title:   Manager,
Corporate Banking              by:   /s/ Alan Long   *     Name:   Alan Long   
    Title:   Senior Manager, Corporate Banking     

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
WATERS CORPORATION
CREDIT AGREEMENT

            LENDER: Chang Hwa Commerical Bank, Ltd., New York
                  Branch
      by:   /s/ Eric Y.S. Tsai         Name:   Eric Y.S. Tsai        Title:  
Vice President & General Manager              by:     *     Name:          
Title:        

 

*   For Lenders requiring a second signature line.

 



--------------------------------------------------------------------------------



 



Subsidiary Guarantors

1.   Waters Technologies Corporation, a Delaware corporation   2.   Waters
Finance V LLC, a Delaware limited liability company   3.   TA Instruments —
Waters L.L.C., a Delaware limited liability company   4.   Waters Asia Limited,
a Delaware corporation   5.   Nihon Waters Limited, a Delaware corporation   6.
  Environmental Resource Associates, Inc., a Colorado corporation

 